Exhibit 10.1
$50,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 31, 2009
Among
CONTANGO OIL & GAS COMPANY,
CONTANGO ENERGY COMPANY,
AND
CONTANGO OPERATORS, INC.
as Borrowers,
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
and
GUARANTY BANK
as Administrative Agent and as Issuing Lender

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
1.01 Certain Defined Terms
    2  
1.02 Computation of Time Periods
    18  
1.03 Accounting Terms; Changes in GAAP
    18  
1.04 Types of Advances
    18  
1.05 Miscellaneous
    18  
ARTICLE II CREDIT FACILITIES
    18  
2.01 Commitment for Advances
    18  
2.02 Borrowing Base
    19  
2.03 Method of Borrowing
    21  
2.04 Reduction of the Commitments
    24  
2.05 Prepayment of Advances; Deposits Into Cash Collateral Account
    24  
2.06 Repayment of Advances
    26  
2.07 Letters of Credit
    26  
2.08 Fees
    30  
2.09 Interest
    31  
2.10 Payments and Computations
    32  
2.11 Sharing of Payments, Etc
    33  
2.12 Breakage Costs
    34  
2.13 Increased Costs
    34  
2.14 Taxes
    35  
ARTICLE III CONDITIONS PRECEDENT
    38  
3.01 Conditions Precedent to Effectiveness
    38  
3.02 Conditions Precedent to All Borrowings
    40  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    41  
4.01 Corporate Existence; Subsidiaries
    41  
4.02 Power
    41  
4.03 Authorization and Approvals
    41  
4.04 Enforceable Obligations
    42  
4.05 Financial Statements
    42  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
4.06 True and Complete Disclosure
    42  
4.07 Litigation; Compliance with Law
    42  
4.08 Use of Proceeds
    43  
4.09 Investment Company Act
    43  
4.10 Federal Power Act
    43  
4.11 Taxes
    43  
4.12 Pension Plans
    44  
4.13 Condition of Property; Casualties
    44  
4.14 No Burdensome Restrictions; No Defaults
    45  
4.15 Environmental Condition
    45  
4.16 Permits, Licenses, Etc
    46  
4.17 Gas Contracts
    46  
4.18 Liens; Titles, Leases, Etc
    46  
4.19 Solvency and Insurance
    47  
4.20 Hedge Contracts
    47  
4.21 Material Agreements
    47  
ARTICLE V AFFIRMATIVE COVENANTS
    47  
5.01 Compliance with Laws, Etc
    47  
5.02 Maintenance of Insurance
    48  
5.03 Preservation of Corporate Existence, Etc
    49  
5.04 Payment of Taxes, Etc
    49  
5.05 Books and Records; Visitation Rights
    49  
5.06 Reporting Requirements
    49  
5.07 Maintenance of Property
    52  
5.08 Agreement to Pledge
    52  
5.09 Use of Proceeds
    53  
5.10 Title Opinions
    53  
5.11 Further Assurances; Cure of Title Defects
    53  
5.12 Cash Management Services
    54  
5.13 Certain Post Closing Matters
    54  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VI NEGATIVE COVENANTS
    54  
6.01 Liens, Etc
    54  
6.02 Debts, Guaranties, and Other Obligations
    55  
6.03 Agreements Restricting Liens and Distributions
    56  
6.04 Merger or Consolidation; Asset Sales
    56  
6.05 Restricted Payments
    57  
6.06 Investments
    57  
6.07 Affiliate Transactions
    58  
6.08 Compliance with ERISA
    58  
6.09 Sale-and-Leaseback
    59  
6.10 Change of Business
    59  
6.11 Organizational Documents, Name Change
    59  
6.12 Use of Proceeds; Letters of Credit
    59  
6.13 Take-or-Pay or Other Prepayments
    59  
6.14 Limitation on Speculative Hedging
    60  
6.15 Accounts Payable
    60  
6.16 Current Ratio
    60  
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
    60  
7.01 Events of Default
    60  
7.02 Optional Acceleration of Maturity
    63  
7.03 Automatic Acceleration of Maturity
    63  
7.04 Right of Set-off
    64  
7.05 Non-exclusivity of Remedies
    64  
7.06 Application of Proceeds
    64  
ARTICLE VIII MULTIPLE BORROWERS
    65  
8.01 Obligations Joint and Several and Unconditional
    65  
8.02 Reinstatement
    66  
8.03 Subrogation
    66  
8.04 Remedies
    66  
8.05 Limitation on Obligations
    66  
8.06 Borrower Representative
    66  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
    67  
9.01 Authorization and Action
    67  
9.02 Administrative Agent’s Reliance, Etc
    67  
9.03 The Administrative Agent and Its Affiliates
    67  
9.04 Lender Credit Decision
    68  
9.05 Indemnification
    68  
9.06 Successor Administrative Agent and Issuing Lender
    69  
9.07 Collateral Matters
    69  
ARTICLE X MISCELLANEOUS
    70  
10.01 Amendments, Etc
    70  
10.02 Notices, Etc
    71  
10.03 No Waiver; Remedies
    71  
10.04 Costs and Expenses
    71  
10.05 Binding Effect
    72  
10.06 Lender Assignments and Participations
    72  
10.07 Indemnification
    75  
10.08 No Consequential Damages
    75  
10.09 Execution in Counterparts
    76  
10.10 Survival of Representations, Etc
    76  
10.11 Severability
    76  
10.12 Business Loans
    76  
10.13 Governing Law
    76  
10.14 Submission to Jurisdiction
    76  
10.15 Confidentiality
    77  
10.16 WAIVER OF JURY TRIAL
    78  
10.17 USA PATRIOT ACT Notice
    78  
10.18 ORAL AGREEMENTS
    78  
10.19 Amendment and Restatement
    79  

 

iv



--------------------------------------------------------------------------------



 



EXHIBITS:

             
 
  Exhibit A   —   Form of Assignment and Assumption
 
  Exhibit B   —   Form of Mortgage
 
  Exhibit C   —   Form of Note
 
  Exhibit D   —   Form of Notice of Borrowing
 
  Exhibit E   —   Form of Notice of Conversion or Continuation
 
  Exhibit F   —   Form of Security Agreement
 
  Exhibit G   —   Form of Transfer Letters

SCHEDULES:

             
 
  Schedule I   —   Borrowers, Administrative Agent, and Lender Information
 
  Schedule 4.01   —   Subsidiaries
 
  Schedule 4.05   —   Existing Debt
 
  Schedule 4.07   —   Litigation
 
  Schedule 4.20   —   Hedge Contracts
 
  Schedule 4.21   —   Material Contracts
 
  Schedule 6.07   —   Affiliate Transactions

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
This Amended and Restated Credit Agreement dated as of March 31, 2009 is among
Contango Oil & Gas Company, a Delaware corporation (“Contango”), Contango Energy
Company, a Delaware corporation (“CEC”), and Contango Operators, Inc., a
Delaware corporation and successor by merger to Contango Resources Company
(“COI”, together with Contango and CEC, collectively, the “Borrowers” and
individually, a “Borrower”), the Lenders (as defined below), and Guaranty Bank,
as administrative agent and as issuing lender for such Lenders.
RECITALS
WHEREAS, Contango and Contango Resources Company, a Delaware corporation (“CRC”,
and together with Contango, the “Original Borrowers”), and the Lenders,
Administrative Agent and Issuing Lender entered into that certain Credit
Agreement dated as of October 3, 2008 (the “Original Credit Agreement”),
pursuant to which the Lenders provided to the Original Borrowers a credit
facility in the maximum principal amount of $50,000,000;
WHEREAS, in order to secure the full and punctual payment and performance of the
obligations under the Original Credit Agreement, CRC has executed and delivered
mortgages, deeds of trust, collateral assignments, security agreements and
financing statements in favor of the Administrative Agent (collectively, the
“Original Security Instruments”) granting a mortgage lien and continuing
security interest in and to the collateral described in such Original Security
Instruments;
WHEREAS, Contango desires to effect a corporate restructuring (the
“Restructuring”), pursuant to which (i) CRC will be merged with and into COI, an
indirect wholly-owned subsidiary of Contango, and (ii) REX Offshore Corporation,
a Delaware corporation and an indirect wholly-owned subsidiary of Contango, will
be merged with and into COI;
WHEREAS, the Original Borrowers have requested that the Original Credit
Agreement be amended and restated as set forth herein to, among other things,
(i) permit and reflect the Restructuring and (ii) add COI and CEC as Borrowers
to the Loan Documents;
WHEREAS, the Borrowers, Administrative Agent, Issuing Lender and all of the
Lenders (i) have agreed to amend and restate (but not extinguish) the Original
Credit Agreement in its entirety as set forth herein and (ii) desire to have the
obligations of the Borrowers hereunder continue to be secured by the liens and
security interests created under the Original Security Instruments; and
WHEREAS, it is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Original Credit Agreement and is not a new or
substitute credit agreement or novation of the Original Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, (i) hereby agree that the Original Credit
Agreement is amended and restated (but not substituted or extinguished) and
(ii) hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Certain Defined Terms. As used in this Agreement, the terms defined above
shall have the meanings set forth above and the following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.
“Act” has the meaning specified in Section 10.17.
“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day
and (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
“Administrative Agent” means Guaranty Bank, in its capacity as agent pursuant to
Article IX, and any successor agent pursuant to Section 9.06.
“Advance” means an advance by a Lender to a Borrower pursuant to Section 2.01(a)
as part of a Borrowing and refers to a Reference Rate Advance or a Eurodollar
Rate Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 20% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------



 



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.
“Borrower” or “Borrowers” has the meaning specified in the Preamble.
“Borrower Representative” means Contango which, pursuant to Section 8.06 of this
Agreement, is authorized to act on behalf of the Borrowers.
“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a) or the Conversion or continuation of such
Advances pursuant to Section 2.03(b).
“Borrowing Base” means at any particular time, the Dollar amount determined as
the “Borrowing Base” in accordance with Section 2.02 on account of Proven
Reserves attributable to Oil and Gas Properties of COI (and, if Contango and/or
CEC acquires any Oil and Gas Properties, Contango and/or CEC, as the case may
be) subject to an Acceptable Security Interest and described in the most recent
Engineering Report delivered to the Administrative Agent and the Lenders
pursuant to Section 2.02.
“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on by banks in
the London interbank market.
“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrowers to the Administrative Agent containing cash
deposited pursuant to Section 2.05(b)(i), Section 7.02(b), or Section 7.03(b) to
be maintained with the Administrative Agent in accordance with Section 2.07(g)
and bear interest or be invested in the Administrative Agent’s reasonable
discretion.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means Guaranty Bank.
“Cash Management Bank Obligations” means all obligations of the Borrowers or any
Subsidiary thereof arising from time to time under any Cash Management Agreement
with the Cash Management Bank; provided that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender hereunder, the Cash Management Bank
Obligations owed to such Cash Management Bank shall no longer be secured or
guaranteed under any Loan Document.
“CEC” has the meaning specified in the Preamble.

 

3



--------------------------------------------------------------------------------



 



“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Change in Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act has
become, directly or indirectly, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all such shares that any such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time, by way of merger, consolidation or otherwise), of a
majority or more of the common stock of Contango on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of Contango (whether or not such securities are
then currently convertible or exercisable), (b) during any period of two
consecutive calendar quarters, individuals who at the beginning of such period
were members of Contango’s board of directors cease for any reason to constitute
a majority of the directors of Contango then in office unless (i) such new
directors were elected by a majority of the directors of Contango who
constituted the board of directors of Contango at the beginning of such period
(or by directors so elected) or (ii) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability, (c) any Borrower ceases to own directly or indirectly all of the
Equity Interests of each of its Subsidiaries that such Borrower owns on the date
of this Agreement, or (d) Kenneth R. Peak ceases to be (i) the Chairman and
Chief Executive Officer of Contango and is not replaced with an individual
satisfactory to the Administrative Agent in its sole discretion within 90 days
after he ceases to be the Chairman and Chief Executive Officer of Contango or
(ii) actively engaged in the executive management of any of the Borrowers and is
not replaced with an individual satisfactory to the Administrative Agent in its
sole discretion within 90 days after he ceases to be actively engaged in the
executive management of any Borrower.
“Chapter One” has the meaning specified in Section 10.12.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“COI” has the meaning specified in the Preamble.
“Collateral” means (a) all “Collateral” and “Mortgaged Properties” (as defined
in each of the Mortgages and the Security Agreements, as applicable) or similar
terms used in the Security Instruments, each of which shall, as of the Effective
Date, consist solely of Property relating to the DMR Leases, and (b) all amounts
contained in bank accounts of each Borrower maintained by any Lender.
“Commitment” means, for any Lender, the amount set opposite such Lender’s name
on Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 10.06(c), as
such amount may be reduced or terminated pursuant to Section 2.04 or Article VII
or otherwise under this Agreement, and “Commitments” shall mean all such
Commitments collectively. The aggregate Commitments on the date hereof are
$50,000,000.
“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Section 2.04
or Article VII.

 

4



--------------------------------------------------------------------------------



 



“Contango” has the meaning specified in the Preamble.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with one or more Borrowers, are treated as a single employer under
Section 414 of the Code.
“Convert,” “Conversion,” and “Converted” each refers to a conversion of an
Advance of one Type into an Advance of another Type pursuant to Section 2.03(b).
“CRC” has the meaning specified in the Recitals.
“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
“Current Assets” means, for any period, the current assets of Contango and its
consolidated Subsidiaries. For purposes of this calculation “current assets”
shall include, as of the date of calculation, the Unused Commitment Amount and
shall exclude, as of the date of calculation, (a) the current portion of
deferred tax assets, (b) any assets representing a valuation account arising
from the application of SFAS 133 and 143, and (c) any cash deposited with or at
the request of a counterparty to any Hedge Contract.
“Current Liabilities” means, for any period, the current liabilities of Contango
and its consolidated Subsidiaries. For purposes of this calculation “current
liabilities” shall exclude, as of the date of calculation, (a) the current
portion of Debt existing under this Agreement, (b) any liabilities representing
a valuation account arising from the application of SFAS 133 and 143, and
(c) the current portion of deferred tax obligations.
“Debt,” for any Person, means without duplication:
(a) indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

5



--------------------------------------------------------------------------------



 



(c) obligations of such Person to pay the deferred purchase price of Property or
services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable);
(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases;
(e) obligations of such Person under any Interest Hedge Agreement or Hydrocarbon
Hedge Agreement;
(f) obligations of such Person owing in respect of redeemable preferred stock or
other preferred equity interest of such Person;
(g) any obligations of such Person owing in connection with any volumetric or
production prepayments;
(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above;
(i) indebtedness or obligations of others of the kinds referred to in clauses
(a) through (h) secured by any Lien on or in respect of any Property of such
Person; and
(j) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
“DMR Leases” means the Leases and Wells listed on Exhibit A to the Amended and
Restated Act of First Lien Mortgage, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Production dated as of the Effective Date
executed by COI in favor of the Administrative Agent for the ratable benefit of
the Secured Parties.
“Dollars” and “$” means lawful money of the United States of America.
“Effective Date” means the date on which all of the conditions precedent to
effectiveness of this Agreement set forth in Section 3.01 shall have been
satisfied by the Borrowers or waived in writing by the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Lender in their sole discretion
and (ii) unless an Event of Default has occurred and is continuing at the time
any assignment is effected pursuant to this Agreement, the Borrower
Representative (which consent by the Borrower Representative may not be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Borrower or any Affiliate or Subsidiary
of a Borrower.

 

6



--------------------------------------------------------------------------------



 



“Engineering Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by an Independent Engineer,
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by any Borrower or any of its Subsidiaries (or to be
acquired by any Borrower or any of its Subsidiaries, as applicable) which are
included or are to be included in the Borrowing Base, which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions reasonably specified by the Administrative Agent and the
Lenders, and (d) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the
Administrative Agent.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law or common
law theories.
“Environmental Law” means, as to any Borrower or any Subsidiary of a Borrower,
all Legal Requirements applicable to such Borrower or such Subsidiary arising
from, relating to, or in connection with the Environment, health, or safety,
including without limitation CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, or toxic
substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, or toxic substances, materials
or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.
“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests, or partnership interests (or any other ownership
interests) of such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with a Borrower, are treated as a single employer under Section 414 of
the Code.

 

7



--------------------------------------------------------------------------------



 



“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on
Reuters Reference LIBOR01 as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, provided that, if no such quotation appears on the Reuters
Reference LIBOR01, the Eurodollar Rate shall be an interest rate per annum equal
to the rate per annum at which deposits in Dollars are offered by the principal
office of Guaranty Bank (or such other Lender as shall then be serving as the
Administrative Agent) in London, England to prime banks in the London interbank
market at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar
Rate Advance to be maintained by the Lender that is the Administrative Agent in
respect of such Borrowing and for a period equal to such Interest Period.
“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).
“Event of Default” has the meaning specified in Section 7.01.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Extraordinary Proceeds” means any cash received by or paid to or for the
account of a Borrower not in the ordinary course of business (but excluding
proceeds described in Section 2.04(b)(i) or (ii), proceeds of Equity issuances
by Contango, capital infusions by Contango in COI or CEC, and capital infusions
by CEC in COI), including amounts received in respect of foreign, United States,
state or local tax refunds, pension plan reversions, purchase price and other
monetary adjustments made pursuant to any acquisition document and/or
indemnification payments made pursuant to any acquisition document (other than
such indemnification payments to the extent that the amounts so received are
applied by the applicable Borrower for the purpose of replacing, repairing or
restoring any assets or properties of such Borrower, thereby satisfying the
condition giving rise to the claim for indemnification, or otherwise covering
any out-of-pocket expenses incurred by such Borrower in obtaining such
payments).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

8



--------------------------------------------------------------------------------



 



“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.
“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

9



--------------------------------------------------------------------------------



 



“Indemnitee” has the meaning specified in Section 10.07.
“Independent Engineer” means William M. Cobb & Associates, Inc., or any other
engineering firm reasonably acceptable to the Administrative Agent.
“Information” has the meaning specified in Section 10.15.
“Initial Financial Statements” means the audited consolidated balance sheet of
Contango as at December 31, 2008, and the related audited consolidated and
consolidating statements of income, cash flow, and retained earnings for the
fiscal year then ended.
“Interest Hedge Agreement” means a Hedge Contract between a Borrower and one or
more financial institutions providing for the exchange of nominal interest
obligations between such Borrower and such financial institution or the cap of
the interest rate on any Debt of such Borrower.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower Representative pursuant to the provisions below and Section 2.03 and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower Representative pursuant to the provisions below and Section 2.03.
The duration of each such Interest Period shall be one, two, or three months, in
each case as the Borrower Representative may, upon notice received by the
Administrative Agent not later than 2:00 p.m. (Central Standard or Daylight
Savings Time) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:
(a) no Borrower may select any Interest Period which ends after the Commitment
Termination Date;
(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

 

10



--------------------------------------------------------------------------------



 



“Issuing Lender” means Guaranty Bank and any successor issuing bank pursuant to
Section 9.06.
“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.
“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 10.06, and “Lender” means any such lender individually.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire requested by the
Administrative Agent, or such other office or offices as a Lender may from time
to time notify the Borrower Representative and the Administrative Agent.
“Letter of Credit” means any standby letter of credit issued by the Issuing
Lender for the account of a Borrower in connection with the Commitments and
which is subject to this Agreement, and “Letters of Credit” means all such
letters of credit collectively.
“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower Representative and accepted by the Issuing Lender in connection
with the issuance of a Letter of Credit.
“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of all Letters of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
“Letter of Credit Obligations” means the obligations of the Borrowers under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement for a third
party’s benefit or encumbrance (or other type of arrangement having the
practical effect of the foregoing) to secure or provide for the payment of any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including, without limitation, the interest of a vendor or lessor
under any conditional sale agreement, synthetic lease, Capital Lease, or other
title retention agreement).

 

11



--------------------------------------------------------------------------------



 



“Liquid Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;
(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company if at the time
of deposit or purchase, such bank debt securities are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc., and (ii) commercial paper issued by
(A) any Lender (or any Affiliate of any Lender) or (B) any other Person if at
the time of purchase such commercial paper is rated not less than “A-1” (or the
then equivalent) by the rating service of Standard & Poor’s Ratings Group or not
less than “P-1” (or the then equivalent) by the rating service of Moody’s
Investors Service, Inc., or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower Representative with the consent of the
Required Lenders;
(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;
(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000.00, if at the time of entering
into such agreement the debt securities of such Person are rated not less than
“AA” (or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and
(e) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) as the Borrower Representative may request and the
Administrative Agent may approve in writing.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Security Instruments, each Hedge Contract entered into with a
Swap Counterparty, and each other agreement, instrument, certificate or document
executed by any Borrower, the Borrower Representative, or any Borrower’s
Subsidiary or any of their respective officers at any time in connection with
this Agreement.
“Lost Interest” has the meaning specified in Section 2.09(d)(i).
“Material Adverse Change” means (a) a material adverse change since June 30,
2008 in the business, assets (including Oil and Gas Properties), condition
(financial or otherwise), results of operations, or prospects of the Borrowers
and their respective Subsidiaries taken as a whole (but excluding any adverse
change resulting from Hurricane Gustav or Hurricane Ike) or (b) a material
adverse effect on any Borrower’s or any Borrower’s Subsidiary’s ability to
perform its obligations under this Agreement, any Note, or any other Loan
Document.

 

12



--------------------------------------------------------------------------------



 



“Maturity Date” means October 3, 2010, or to the extent that the Maturity Date
is extended in writing by all the Lenders (it being understood that no such
Lender is obligated to grant any such extension), such later date that is
approved by the Lenders.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).
“Merger Documents” means, collectively, (a) the Agreement and Plan of Merger of
Contango Resources Company with and into Contango Operators, Inc. dated
March 31, 2009, (b) the Agreement and Plan of Merger of REX Offshore Corporation
with and into Contango Operators, Inc. dated March 31, 2009, (c) and all other
documents, instruments, and agreements executed or delivered in connection with
the Restructuring, together with any exhibits and schedules thereto.
“Mortgages” means, collectively, that certain Amended and Restated Act of First
Lien Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Production dated as of the Effective Date executed by COI in favor
of the Administrative Agent for the ratable benefit of the Secured Parties, and
any other mortgage or deed of trust executed by any Borrower in favor of the
Administrative Agent for the ratable benefit of the Secured Parties in
substantially the form of the attached Exhibit B or such other form as may be
requested by the Administrative Agent.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
“Note” means a promissory note of the Borrowers payable to the order of any
Lender, in substantially the form of the attached Exhibit C, evidencing
indebtedness of the Borrowers to such Lender resulting from Advances owing to
such Lender.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit D signed by a Responsible Officer of the Borrower Representative.
“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit E signed by a Responsible
Officer of the Borrower Representative.
“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by any Borrower or any Subsidiary of
a Borrower to the Administrative Agent, the Issuing Lender, or the Lenders under
the Loan Documents, including without limitation, the Letter of Credit
Obligations, and (b) all Cash Management Bank Obligations, and all renewals,
extensions and/or rearrangements of any of the foregoing.
“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

 

13



--------------------------------------------------------------------------------



 



“Original Borrowers” has the meaning specified in the Recitals.
“Original Closing Date” means October 3, 2008.
“Original Credit Agreement” has the meaning specified in the Recitals.
“Other Borrower Obligations” has the meaning specified in Section 8.01.
“Other Taxes” has the meaning specified in Section 2.14(b).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
“Permitted Liens” means the Liens permitted under Section 6.01.
“Permitted Subject Liens” means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h) and (i) of Section 6.01.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of any Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Pro Rata Share” means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender’s uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time, or (ii) if the
aggregate Commitments have been terminated, the ratio as determined pursuant to
the preceding clause (i) immediately prior to such termination or (b) with
respect to amounts owing generally under this Agreement and the other Loan
Documents, the ratio (expressed as a percentage) of aggregate Commitments of
such Lender to the aggregate Commitments of all the Lenders (or if such
Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders).
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

 

14



--------------------------------------------------------------------------------



 



“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Guaranty Bank (or such other Lender as shall then be serving as the
Administrative Agent), as its reference rate, whether or not any Borrower has
notice thereof.
“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).
“Register” has the meaning set forth in paragraph (c) of Section 10.06.
“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Reimbursement Obligations” means the obligations of the Borrowers to reimburse
the Issuing Lender for amounts paid by the Issuing Lender under Letters of
Credit as established by the Letter of Credit Applications and
Section 2.07(d)(i).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means a “reportable event” described in Section 4043 of ERISA
and the regulations issued thereunder.
“Required Lenders” means, (a) at any time when there are more than two Lenders,
Lenders holding at least 66 2/3% of the aggregate Commitments, or if the
Commitments have been terminated or expired, 66 2/3% of the outstanding
principal amount of the Advances and Letter of Credit Exposure (with the
aggregate amount of each Lender’s risk participation and funded participation in
Letter of Credit Obligations being deemed to be “held” by such Lender for
purposes of this definition) or (b) at any time when there are one or two
Lenders, all of the Lenders.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chairman, Chief Executive Officer, President, Chief
Financial Officer, Vice President or Secretary, (b) with respect to any Person
that is a limited liability company, a manager or the Chairman, Chief Executive
Officer, President, Chief Financial Officer, Vice President or Secretary of such
Person or of such Person’s managing member or manager, and (c) with respect to
any Person that is a general partnership or a limited liability partnership, the
Chief Executive Officer, President, Chief Financial Officer, Vice President or
Secretary of such Person’s general partner or partners.

 

15



--------------------------------------------------------------------------------



 



“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person or warrants, options, or other rights to purchase such Equity Interests.
“Restructuring” has the meaning specified in the Recitals.
“Returns” has the meaning specified in Section 4.11(c).
“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Cash Management Bank and the Swap Counterparties.
“Security Agreements” means, collectively, that certain Amended and Restated
Security Agreement dated as of the Effective Date executed by COI in favor of
the Administrative Agent for the ratable benefit of the Secured Parties and any
other security agreement in substantially the form of the attached Exhibit F,
executed by any of the Borrowers.
“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Security Agreements, (d) each other agreement, instrument or
document executed at any time in connection with the Security Agreements or the
Mortgages, (e) each agreement, instrument or document executed in connection
with the Cash Collateral Account, and (f) each other agreement, instrument or
document executed at any time in connection with securing the Obligations.
“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

16



--------------------------------------------------------------------------------



 



“Subsidiary” of a Person means any corporation or other entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power under
ordinary circumstances to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time Equity Interests of any other class or classes of such corporation or
other entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of a Borrower.
Notwithstanding the foregoing, in no event shall Contango Offshore Exploration,
LLC be considered a Subsidiary.
“Summer/Fall Months” has the meaning specified in Section 6.14.
“Swap Counterparty” means any Lender (or Affiliate of a Lender) that is party to
a Hydrocarbon Hedge Agreement or Interest Hedge Agreement with a Borrower or any
of its Subsidiaries; provided that, any such Swap Counterparty that ceases to be
a Lender or an Affiliate of a Lender shall continue to be a “Swap Counterparty”
for purposes of this Agreement and the other Loan Documents to the extent that
such Swap Counterparty entered into a Hedge Contract with a Borrower or any of
its Subsidiaries and such Hedge Contract remains in effect and there are
remaining obligations under such Hedge Contract (but excluding any transactions,
confirms, or trades entered into after such Person ceases to be a Lender or an
Affiliate of a Lender).
“Taxes” has the meaning specified in Sections 2.14(a) and 4.11(b).
“Tax Group” has the meaning specified in Section 4.11(a).
“Termination Event” means (a) a Reportable Event with respect to a Plan (other
than a Reportable Event not subject to the provision for 30-day notice to the
PBGC under such regulations), (b) the withdrawal of a Borrower or any of its
Affiliates from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, or (e) any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.
“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit G and executed by any Borrower
executing a Mortgage.
“Type” has the meaning set forth in Section 1.04.
“Unused Commitment Amount” means, with respect to a Lender at any time, (a) the
lesser of (i) such Lender’s Commitment at such time and (ii) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus (b) in each
case the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.

 

17



--------------------------------------------------------------------------------



 



“Wells” has the meaning specified in Section 2.02(b)(iv).
“Winter/Spring” has the meaning specified in Section 6.14.
1.02 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
1.03 Accounting Terms; Changes in GAAP. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lenders hereunder shall (unless otherwise disclosed to the
Lenders in writing at the time of delivery thereof) be prepared, in accordance
with GAAP applied on a basis consistent with those used in the preparation of
the Initial Financial Statements. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with those used in the preparation of the Initial Financial Statements. In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
Subsidiaries.
1.04 Types of Advances. Advances are distinguished by “Type.” The “Type” of an
Advance refers to the determination whether such Advance is a Eurodollar Rate
Advance or Reference Rate Advance.
1.05 Miscellaneous. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
ARTICLE II
CREDIT FACILITIES
2.01 Commitment for Advances.
(a) Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Advances to any Borrower from time to time on any Business
Day during the period from the date of this Agreement until the Commitment
Termination Date in an amount for each Lender not to exceed such Lender’s Unused
Commitment Amount. Each Borrowing shall, in the case of Borrowings consisting of
Reference Rate Advances, be in an aggregate amount not less than $100,000 and in
integral multiples of $100,000 in excess thereof, and in the case of Borrowings
consisting of Eurodollar Rate Advances, be in an aggregate amount not less than
$100,000 and in integral multiples of $100,000 in excess thereof, and in each
case shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. Within the limits of
each Lender’s Commitment, and subject to the terms of this Agreement, any
Borrower may from time to time borrow, prepay, and reborrow Advances.

 

18



--------------------------------------------------------------------------------



 



(b) Notes. The indebtedness of the Borrowers to each Lender resulting from the
Advances owing to such Lender shall be evidenced by a Note of the Borrowers
payable to the order of such Lender.
2.02 Borrowing Base.
(a) Borrowing Base. The Borrowing Base in effect as of the date of this
Agreement has been set by the Administrative Agent and the Lenders and
acknowledged and accepted by the Borrowers as $375,000,000. Such Borrowing Base
shall remain in effect until the next redetermination made pursuant to this
Section 2.02. The Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Section 2.02(b) and Section 2.02(c).
(b) Calculation of Borrowing Base.
(i) The Borrower Representative shall deliver to the Administrative Agent and
each of the Lenders on or before each April 1, beginning April 1, 2009, an
Engineering Report dated effective as of the immediately preceding December 31,
and such other information as may be reasonably requested by any Lender with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base. The Administrative Agent shall promptly, and in any event within
30 days after the Administrative Agent and the Lenders’ receipt of such
Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base. The
Administrative Agent and the Lenders shall promptly, and in any event within
15 days after the Lenders’ receipt of the Administrative Agent’s recommendation,
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower Representative in
writing of the amount of the Borrowing Base as so redetermined.
(ii) The Borrower Representative shall deliver to the Administrative Agent and
each Lender on or before each October 1, beginning October 1, 2009, an
Engineering Report dated effective as of the immediately preceding June 30, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. The Administrative Agent shall promptly, and in
any event within 30 days after the Administrative Agent and the Lenders’ receipt
of such Engineering Report and other information, deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base. The
Administrative Agent and the Lenders shall promptly, and in any event within
15 days after the Lenders’ receipt of the Administrative Agent’s recommendation,
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower Representative in
writing of the amount of the Borrowing Base as so redetermined.

 

19



--------------------------------------------------------------------------------



 



(iii) In the event that the Borrower Representative does not furnish to the
Administrative Agent and the Lenders the Engineering Report or other information
specified in clauses (i) and (ii) above by the date specified therein, the
Administrative Agent and the Lenders may nonetheless redetermine the Borrowing
Base and redesignate the Borrowing Base from time-to-time thereafter in their
sole discretion until the Administrative Agent and the Lenders receive the
relevant Engineering Report or other information, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02.
(iv) Each delivery of an Engineering Report by the Borrower Representative to
the Administrative Agent and the Lenders shall constitute a representation and
warranty by each Borrower to the Administrative Agent and the Lenders that
(A) COI (and, if Contango and/or CEC acquires any Oil and Gas Properties,
Contango and/or CEC, as the case may be) owns the Oil and Gas Properties
specified therein with all of such Proven Reserves of COI (and, if applicable,
Contango and/or CEC, as the case may be) covered therein subject to an
Acceptable Security Interest and free and clear of any Liens (except Permitted
Liens), and (B) on and as of the date of such Engineering Report each Oil and
Gas Property described as “proved developed” therein was developed for oil and
gas, and the wells pertaining to such Oil and Gas Properties that are described
therein as producing wells (“Wells”), were each producing oil and gas in paying
quantities, except for Wells that were utilized as water or gas injection wells
or as water disposal wells.
(c) Interim Redeterminations. In addition to the Borrowing Base redeterminations
provided for in Section 2.02(b), the Administrative Agent and the Lenders may
(i) at the request of the Borrowers make one additional redetermination of the
Borrowing Base during any six-month period between scheduled redeterminations,
and (ii) in their sole discretion make additional redeterminations of the
Borrowing Base at any time and for any reason between scheduled
redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)). The party requesting the redetermination shall give the other
party at least 10 days’ prior written notice that a redetermination of the
Borrowing Base pursuant to this paragraph (c) is to be performed. In connection
with any redetermination of the Borrowing Base under this Section 2.02(c), the
Borrower Representative shall promptly, and in any event with 14 days after a
request is made by the Administrative Agent or a Lender, provide the
Administrative Agent and the Lenders with such information regarding each
Borrower’s and its respective Subsidiaries’ business (including, without
limitation, its Oil and Gas Properties, the Proven Reserves, and production
relating thereto) as the Administrative Agent or any Lender may request. The
Administrative Agent shall promptly, and in any event within 45 days after the
Administrative Agent and the Lenders’ receipt of such information, and to the
extent applicable, an updated Engineering Report, notify the Borrower
Representative in writing of each redetermination of the Borrowing Base pursuant
to this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.

 

20



--------------------------------------------------------------------------------



 



(d) Standards for Redetermination. Each redetermination of the Borrowing Base by
the Administrative Agent and the Lenders pursuant to this Section 2.02 shall be
made (i) in the sole discretion of the Administrative Agent and the Lenders (but
in accordance with the other provisions of this Section 2.02(d)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions,
(iii) in conjunction with the most recent Engineering Report or other
information received by the Administrative Agent and the Lenders relating to the
Proven Reserves of COI (and, if Contango and/or CEC shall have acquired any Oil
and Gas Properties, Contango and/or CEC, as the case may be), and (iv) based
upon the estimated value of the Proven Reserves owned by COI (and, if Contango
and/or CEC shall have acquired any Oil and Gas Properties, Contango and/or CEC,
as the case may be) as determined by the Administrative Agent and the Lenders.
In valuing and redetermining the Borrowing Base, the Administrative Agent and
the Lenders may also consider the business, financial condition, and Debt
obligations of the Borrowers and their respective Subsidiaries and such other
factors as the Administrative Agent and the Lenders customarily deem
appropriate. In that regard, each Borrower acknowledges that the determination
of the Borrowing Base contains an equity cushion (market value in excess of loan
value), which is essential for the adequate protection of the Administrative
Agent and the Lenders. No Proven Reserves of COI’s (and, if Contango and/or CEC
acquires any Oil and Gas Properties, Contango’s and/or CEC’s, as the case may
be) Oil and Gas Properties shall be included or considered for inclusion in the
Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower’s expense and only to the extent required hereunder,
evidence of title satisfactory in form and substance to the Administrative Agent
that the Administrative Agent has an Acceptable Security Interest in the Oil and
Gas Properties relating thereto pursuant to the Security Instruments. At all
times after the Administrative Agent has given the Borrower Representative
notification of a redetermination of the Borrowing Base under this Section 2.02,
the Borrowing Base shall be equal to the redetermined amount or such lesser
amount designated by the Borrower Representative and disclosed in writing to the
Administrative Agent and the Lenders until the Borrowing Base is subsequently
redetermined in accordance with this Section 2.02.
(e) Voting. Any changes in, or renewals of, the Borrowing Base (other than
increases in the Borrowing Base) must be consented to in writing by the Required
Lenders. Any increases in the Borrowing Base must be consented to in writing by
all the Lenders.
2.03 Method of Borrowing.
(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 1:00 p.m. (Central Standard or Daylight Savings Time)
(i) on the third Business Day before the date of the proposed Borrowing, in the
case of a Borrowing comprised of Eurodollar Rate Advances or (ii) one Business
Day before the date of the proposed Borrowing, in the case of a Borrowing
comprised of Reference Rate Advances, by the Borrower Representative to the
Administrative Agent, which shall in turn give to each Lender prompt notice of
such proposed Borrowing by facsimile or telex. Each Notice of a Borrowing shall
be given by facsimile or telex, confirmed immediately in writing if by telex,
specifying the information required therein. In the case of a proposed Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall promptly
notify each Lender of the applicable interest rate under Section 2.09(b). Each
Lender shall, before 2:00 p.m. (Central Standard or Daylight Savings Time) on
the date of such Borrowing, make available for the account of its Lending Office
to the Administrative Agent at its address referred to in Section 10.02, or such
other location as the Administrative Agent may specify by notice to the Lenders,
in same day funds, in the case of a Borrowing, such Lender’s Pro Rata Share of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to any Borrower, as
requested by the Borrower Representative, at its account with the Administrative
Agent.

 

21



--------------------------------------------------------------------------------



 



(b) Conversions and Continuations. The Borrowers may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 1:00 p.m. (Central Standard or
Daylight Savings Time) (i) on the date which is at least three Business Days in
advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances and (ii) on the Business Day before the date of the proposed Conversion
in the case of a Conversion to a Borrowing comprised of Reference Rate Advances.
Each such Notice of Conversion or Continuation shall be in writing or by telex
or facsimile, confirmed immediately in writing if by telex, specifying the
information required therein and executed by a Responsible Officer of the
Borrower Representative. Promptly after receipt of a Notice of Conversion or
Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
(c) Certain Limitations. Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:
(i) at no time shall there be more than five Interest Periods applicable to
outstanding Eurodollar Rate Advances and no Borrower may select Eurodollar Rate
Advances for any Borrowing at any time that a Default has occurred and is
continuing;
(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent and the Borrower Representative that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrowers to select Eurodollar Rate Advances
from such Lender shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion, or continuation shall be a Reference Rate Advance;
(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrowers to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower Representative and the Lenders that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be a Reference Rate Advance;

 

22



--------------------------------------------------------------------------------



 



(iv) if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the
Administrative Agent shall promptly notify the Borrower Representative and the
right of the Borrowers to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower Representative and the Lenders that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be a Reference Rate Advance; and
(v) if a Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower Representative and the Lenders and such Advances shall be made
available to the applicable Borrower, as designated by the Borrower
Representative, on the date of the Borrowing comprised of such Advances as
Reference Rate Advances or, if existing Eurodollar Rate Advances, shall Convert
into Reference Rate Advances.
(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on each Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrowers shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by any Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including, without limitation, any loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
shall not make available to the Administrative Agent such Lender’s Pro Rata
Share of a Borrowing, the Administrative Agent may assume that such Lender has
made its Pro Rata Share of such Borrowing available to the Administrative Agent
on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.03 and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower, as designated by the Borrower
Representative, on such date a corresponding amount. If and to the extent that
such Lender shall not have so made its Pro Rata Share of such Borrowing
available to the Administrative Agent, such Lender and the Borrowers severally
agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to a Borrower until the date such amount
is repaid to the Administrative Agent, at (i) in the case of the Borrowers, the
interest rate applicable on such day to Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate for such day. If such
Lender shall repay to the Administrative Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Lender’s Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.

 

23



--------------------------------------------------------------------------------



 



(f) Lender Obligations Several. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Advance on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
2.04 Reduction of the Commitments.
(a) Optional. The Borrowers shall have the right, upon at least three Business
Days’ irrevocable notice from the Borrower Representative to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Commitments; provided that, in each case, each partial reduction shall be in the
aggregate amount of $10,000,000 or in integral multiples of $5,000,000 in excess
thereof.
(b) Mandatory. If at any time the Borrowing Base is less than an amount equal to
five (5) times the amount of the aggregate Commitments, the Commitments shall
automatically and without the giving of any notice or other condition, be
reduced ratably to the extent necessary to cause such Commitments, as so
reduced, to equal no more than 20% of the Borrowing Base then in effect. In
addition, if either of the Borrowers (i) sells, leases, transfers, assigns,
farms-out, conveys or otherwise disposes of any of its Property in a transaction
not permitted by Section 6.04, (ii) creates, incurs, assumes or otherwise
becomes liable for any Debt in a transaction not permitted by Section 6.02, or
(iii) receives Extraordinary Proceeds, then the aggregate amount of the
Commitments shall be reduced by an amount equal to the net sales proceeds, debt
issuance proceeds, or Extraordinary Proceeds, as applicable, received by the
Borrowers.
(c) Application. Any reduction and termination of the Commitments pursuant to
this Section 2.04 (whether voluntary or mandatory) shall be applied ratably to
each Lender’s Commitments and shall be permanent, with no obligation of the
Lenders to reinstate such Commitments.
2.05 Prepayment of Advances; Deposits Into Cash Collateral Account.
(a) Optional. The Borrowers may prepay the Advances, after giving by 1:00 p.m.
(Central Standard or Daylight Savings Time) (i) in the case of Eurodollar Rate
Advances, at least three Business Days’ or (ii) in the case of Reference Rate
Advances, same Business Day’s, irrevocable prior written notice from the
Borrower Representative to the Administrative Agent stating the proposed date
and aggregate principal amount of such prepayment. If any such notice is given,
the Borrowers shall prepay the Advances in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.12
as a result of such prepayment being made on such date; provided, however, that
each partial prepayment with respect to: (a) any amounts prepaid in respect of
Eurodollar Rate Advances shall be applied to Eurodollar Rate Advances comprising
part of the same Borrowing; (b) any prepayments made in respect of Reference
Rate Advances shall be made in a minimum amounts of $100,000 and in integral
multiples of $100,000 in excess thereof; and (c) any prepayments made in respect
of any Borrowing comprised of Eurodollar Rate Advances shall be made in an
aggregate principal amount of at least $500,000 and in integral multiples of
$100,000 in excess thereof, and in an aggregate principal amount such that after
giving effect thereto such Borrowing shall have a remaining principal amount
outstanding with respect to such Borrowing of at least $500,000. Full
prepayments of any Borrowing are permitted without restriction of amounts.

 

24



--------------------------------------------------------------------------------



 



(b) Mandatory. If the aggregate Commitments are reduced pursuant to Section 2.04
(whether voluntarily or as the result of a mandatory reduction) and after giving
effect to such reduction the sum of (A) the aggregate outstanding amount of the
Advances plus (B) the excess, if any, of the Letter of Credit Exposure over the
amount held in the Cash Collateral Account at such time ever exceeds the
aggregate Commitments (such excess being referred to herein as a “deficiency”),
the Borrower Representative shall after receipt of written notice from the
Administrative Agent regarding such deficiency, deliver to the Administrative
Agent within ten days of receipt of such notice from the Administrative Agent, a
written response indicating which of the following actions (or combination
thereof) the Borrowers intend to take to remedy such deficiency (and the failure
of the Borrower Representative to deliver such election notice or the Borrowers
to perform the action chosen to remedy such deficiency shall constitute an Event
of Default):
(i) prepay the Advances to the extent of the deficiency set forth in such notice
or, if the Advances have been repaid in full, make deposits into the Cash
Collateral Account to provide cash collateral for the Letter of Credit Exposure
such that the deficiency is cured within 30 days after the date such deficiency
notice is received by the Borrower Representative from the Administrative Agent;
or
(ii) pledge as Collateral for the Obligations additional Oil and Gas Properties
acceptable to the Administrative Agent and each of Lenders such that the
deficiency is cured within 30 days after the date such written response is sent
by the Borrower Representative to the Administrative Agent.
(c) Each prepayment pursuant to this Section 2.05(b) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date. Each prepayment under
Section 2.05(b)(i) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.
(d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower Representative that, on or after the date hereof, the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful for such Lender or its Lending Office to perform its obligations
under this Agreement to maintain any Eurodollar Rate Advances of such Lender
then outstanding hereunder, (i) the Borrowers shall, no later than 2:00 p.m.
(Central Standard or Daylight Savings Time) (A) if not prohibited by law, on the
last day of the Interest Period for each outstanding Eurodollar Rate Advance
made by such Lender or (B) if required by such notice, on the second Business
Day following its receipt of such notice, prepay all of the Eurodollar Rate
Advances made by such Lender then outstanding, together with accrued interest on
the principal amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, (ii) such Lender shall simultaneously make a Reference
Rate Advance to the Borrowers on such date in an amount equal to the aggregate
principal amount of the Eurodollar Rate Advances prepaid to such Lender, and
(iii) the right of the Borrowers to select Eurodollar Rate Advances from such
Lender for any subsequent Borrowing shall be suspended until such Lender gives
notice referred to above shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist.

 

25



--------------------------------------------------------------------------------



 



(e) No Additional Right; Ratable Prepayment. No Borrower shall have the right to
prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon each Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.
2.06 Repayment of Advances. The Borrowers shall repay to the Administrative
Agent for the ratable benefit of the Lenders the outstanding principal amount of
each Advance, together with any accrued interest thereon, on the Maturity Date
or such earlier date pursuant to Section 7.02 or Section 7.03.
2.07 Letters of Credit.
(a) Commitments for Letters of Credit. From time to time from the date of this
Agreement until 30 days prior to the Maturity Date at the request of the
Borrower Representative, the Issuing Lender shall, on the terms and conditions
hereinafter set forth, issue, increase, or extend the Expiration Date of,
Letters of Credit for the account of the Borrower on any Business Day. No Letter
of Credit will be issued, increased, or extended:
(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $5,000,000 and (B) the lesser of (1) the
aggregate Commitments at such time and (2) the Borrowing Base in effect at such
time minus, in each case, under this clause (B) the sum of the aggregate
outstanding principal amount of all Advances at such time;
(ii) if such Letter of Credit has an Expiration Date later than the earlier of
(A) one year after the date of issuance thereof (or, in the case of any
extension thereof, one year after the date of such extension) and (B) 30 days
prior to the Maturity Date;
(iii) unless the Letter of Credit Documents are in form and substance acceptable
to the Issuing Lender in its sole discretion;
(iv) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

 

26



--------------------------------------------------------------------------------



 



(v) unless the Borrower Representative has delivered to the Issuing Lender a
completed and executed Letter of Credit Application; and
(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision) or the Uniform Customs and
Practice for Documentary Credits (2006 Revision), or (B) the International
Standby Practices (ISP98) or International Chamber of Commerce Publication
No. 590, in either case, including any subsequent revisions thereof approved by
a Congress of the International Chamber of Commerce and adhered to by the
Issuing Lender.
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
(b) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by telephone, or facsimile of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Lender’s participation in such Letter of Credit.
(c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given by the Borrower
Representative not later than 2:00 p.m. (Central Standard or Daylight Savings
Time) on the fifth Business Day before the date of the proposed issuance,
increase, or extension of such Letter of Credit, and the Issuing Lender shall
give to each other Lender prompt notice thereof by telex, telephone, or
facsimile. Each Letter of Credit Application shall be delivered by facsimile or
by mail specifying the information required therein; provided that if such
Letter of Credit Application is delivered by facsimile, the Borrower
Representative shall follow such facsimile with an original by mail. After the
Issuing Lender’s receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of any Borrower. Each Letter of Credit Application shall
be irrevocable and binding on each Borrower.
(d) Reimbursement.
(i) The Borrowers hereby agree to pay to the Issuing Lender an amount equal to
any amount paid by the Issuing Lender under any Letter of Credit, which amount
shall be due and payable on demand given by the Issuing Lender to the Borrower
Representative. In the event the Issuing Lender makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrowers upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrowers’ failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender of
the amount necessary to reimburse the Issuing Lender. Upon such notice from the
Administrative Agent, each Lender shall promptly reimburse the Issuing Lender
for such Lender’s Pro Rata Share of such amount, and such reimbursement shall be
deemed for all purposes of this Agreement to be an Advance to the Borrowers
transferred at the Borrowers’ request to the Issuing Lender. If such
reimbursement is not made by any Lender to the Issuing Lender on the same day on
which the Administrative Agent notifies such Lender to make reimbursement to the
Issuing Lender hereunder, such Lender shall pay interest on its Pro Rata Share
thereof to the Issuing Lender at a rate per annum equal to the Federal Funds
Rate. Each Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Administrative Agent and the Lenders to record and otherwise
treat such reimbursements to the Issuing Lender as Reference Rate Advances under
a Borrowing made at the request of the Borrowers to reimburse the Issuing Lender
which have been transferred to the Issuing Lender at the Borrowers’ request.

 

27



--------------------------------------------------------------------------------



 



(ii) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Letters of Credit pursuant to this Section 2.07(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender, any Borrower, or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrowers to pay the Reimbursement
Obligations together with interest as provided herein. Nothing herein is
intended to release the Borrowers’ obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Borrowing under Section 2.07(d)(i) shall not constitute a cure or
waiver of any Default or Event of Default, other than the payment Default or
Event of Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by a Borrower’s failure to comply with the provisions
of this Agreement or the Letter of Credit Application.
(e) Obligations Unconditional. The obligations of the Borrowers under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
(i) any lack of validity or enforceability of any Letter of Credit Documents;
(ii) any amendment or waiver of, or any consent to or departure from, any Letter
of Credit Documents;
(iii) the existence of any claim, set-off, defense, or other right which any
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;

 

28



--------------------------------------------------------------------------------



 



(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing,
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrowers in connection with the
Letters of Credit or the Borrowers’ rights under Section 2.07(f) below.
(f) Liability of Issuing Lender. Each Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
Related Parties shall be liable or responsible for:
(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
(iii) payment by the Issuing Lender against presentation of documents which do
not strictly comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),
except that the Borrowers shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrowers, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrowers which the Borrowers
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
in determining whether documents presented under a Letter of Credit comply with
the terms of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

29



--------------------------------------------------------------------------------



 



(g) Cash Collateral Account.
(i) If the Borrowers are required to deposit funds in the Cash Collateral
Account pursuant to terms hereof, then the Borrowers and the Issuing Lender
shall establish the Cash Collateral Account and the Borrowers shall execute any
documents and agreements, including the Issuing Lender’s standard form
assignment of deposit accounts, that the Issuing Lender requests in connection
therewith to establish the Cash Collateral Account and grant the Administrative
Agent a first priority security interest in such account and the funds therein.
Each Borrower hereby pledges to the Administrative Agent and grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.
(ii) So long as no Default or Event of Default exists, (x) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (y) the Issuing Lender
shall release to the applicable Borrower as designated by, and at the Borrower
Representative’s written request, any funds held in the Cash Collateral Account
in an amount up to but not exceeding the excess, if any (immediately prior to
the release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the Letter of Credit Exposure. During the existence of
any Default, the Administrative Agent may apply any funds held in the Cash
Collateral Account to the Obligations in accordance with Section 7.06,
regardless of the Letter of Credit Exposure that may remain outstanding.
(iii) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Borrower, the Borrowers shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued under the either Facility by the Issuing
Lender. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any of Subsidiary of a Borrower inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
2.08 Fees.
(a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a commitment fee at a per annum rate equal to 0.50%
on the daily Unused Commitment Amount of such Lender from the date of this
Agreement until the Commitment Termination Date. The commitment fees shall be
due and payable quarterly in arrears on the last day of each March, June,
September, and December commencing on March 31, 2009 and continuing thereafter
through and including the Commitment Termination Date.

 

30



--------------------------------------------------------------------------------



 



(b) Letter of Credit Fees.
(i) The Borrowers agree to pay (a) to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder in an amount equal to the greater of (1) 2.00% times the
daily maximum amount available to be drawn under such Letter of Credit and (2)
$500, and (b) to the Issuing Lender, a fronting fee for each Letter of Credit
equal to 0.125% times the maximum amount available to be drawn under such Letter
of Credit. Each such fee shall be computed on a quarterly basis in arrears and
be due and payable on the last day of each March, June, September, and December
commencing March 31, 2009.
(ii) The Borrowers also agree to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit.
2.09 Interest. The Borrowers shall pay interest on the unpaid principal amount
of each Advance made by each Lender from the date of such Advance until such
principal amount shall be paid in full as follows:
(a) Reference Rate Advances. If such Advance is a Reference Rate Advance, the
Borrowers shall pay interest on the unpaid principal amount of such Advances at
a rate per annum equal at all times to the Adjusted Reference Rate in effect
from time to time payable monthly in arrears on the last day of each calendar
month and on the date such Reference Rate Advance shall be paid in full;
provided that, if a Default or Event of Default shall have occurred and be
continuing, such interest shall accrue at a rate per annum equal at all times to
the Adjusted Reference Rate plus 4% per annum.
(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus 2.00%; provided that, if a
Default or Event of Default shall have occurred and be continuing, such interest
shall accrue at a rate per annum equal at all times to the Adjusted Reference
Rate plus 4% per annum.
(c) Additional Interest on Eurodollar Rate Advances. The Borrowers shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower Representative through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).

 

31



--------------------------------------------------------------------------------



 



(d) Usury Recapture.
(i) If, with respect to any Lender or the Issuing Lender, the effective rate of
interest contracted for under the Loan Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Loan Documents which are deemed to be interest, at any time exceeds
the Maximum Rate, then the outstanding principal amount of the loans made by
such Lender or Issuing Lender, as applicable, hereunder shall bear interest at a
rate which would make the effective rate of interest for such Lender or Issuing
Lender, as applicable, under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the “Lost Interest”) has been
recaptured by such Lender or Issuing Lender, as applicable.
(ii) If, when the loans and reimbursement obligations made hereunder are repaid
in full, the Lost Interest has not been fully recaptured by such Lender or
Issuing Lender, as applicable, pursuant to the preceding paragraph, then, to the
extent permitted by law, for the loans and other credit extensions made
hereunder by such Lender or Issuing Lender, as applicable, the interest rates
charged under Section 2.09 hereunder shall be retroactively increased such that
the effective rate of interest under the Loan Documents was at the Maximum Rate
since the effectiveness of this Agreement to the extent necessary to recapture
the Lost Interest not recaptured pursuant to the preceding sentence and, to the
extent allowed by law, the Borrowers shall pay to such Lender or Issuing Lender,
as applicable, the amount of the Lost Interest remaining to be recaptured by
such Lender or Issuing Lender, as applicable.
(iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH LENDER, THE ISSUING
LENDER AND THE BORROWERS TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS.
ACCORDINGLY, IF ANY LENDER OR THE ISSUING LENDER CONTRACTS FOR, CHARGES, OR
RECEIVES ANY CONSIDERATION WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM
RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY
PAID, SHALL AT SUCH LENDER’S OR THE ISSUING LENDER’S OPTION, AS APPLICABLE, BE
APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE HEREUNDER BY SUCH LENDER OR
REIMBURSEMENT OBLIGATIONS DUE HEREUNDER, AS APPLICABLE, OR BE REFUNDED TO THE
BORROWERS.
2.10 Payments and Computations.
(a) Payment Procedures. The Borrowers shall make each payment under this
Agreement and under the Notes not later than 2:00 p.m. (Central Standard or
Daylight Savings Time) on the day when due in Dollars to the Administrative
Agent at its Lending Office (or such other location as the Administrative Agent
shall designate in writing to the Borrower Representative) in same day funds
without deduction, setoff, or counterclaim of any kind. The Administrative Agent
shall promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent, the Issuing Lender, or a specific Lender
pursuant to Section 2.08(c), Section 2.09(c), Section 2.09(d), Section 2.12,
Section 2.13, Section 2.14, Section 9.05, or Section 10.07, but after taking
into account payments effected pursuant to Section 7.04) in accordance with each
Lender’s Pro Rata Share to the Lenders for the account of their respective
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender or the Issuing Lender to such Lender or Issuing Lender for
the account of its Lending Office, in each case to be applied in accordance with
the terms of this Agreement.

 

32



--------------------------------------------------------------------------------



 



(b) Computations. All computations of interest based on the Reference Rate and
of commitment fees shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate and the Federal Funds Rate and Letter of Credit
fees shall be made by the Administrative Agent, on the basis of a year of
360 days, in each case for the actual number of days (including the first day,
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate or fee shall be conclusive and binding for all purposes, absent manifest
error.
(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower Representative prior to the date on
which any payment is due to the Lenders that the Borrowers shall not make such
payment in full, the Administrative Agent may assume that the Borrowers have
made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such date an amount equal to the amount then due
such Lender. If and to the extent the Borrowers shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender,
together with interest, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate for such day.
2.11 Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances or Letter of Credit Obligations made by it
in excess of its Pro Rata Share of payments on account of the Advances or Letter
of Credit Obligations obtained by all the Lenders, such Lender shall notify the
Administrative Agent and forthwith purchase from the other Lenders such
participations in the Advances made by them or Letter of Credit Obligations held
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (a) the amount of the
participation sold by such Lender to the purchasing Lender as a result of such
excess payment to (b) the total amount of such excess payment) of such recovery,
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to the
purchasing Lender to (ii) the total amount of all such required repayments to
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.11 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

33



--------------------------------------------------------------------------------



 



2.12 Breakage Costs. If (a) any payment of principal of any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment pursuant to Section 2.05, the
acceleration of the maturity of the Notes pursuant to Article VII, or otherwise,
or (b) the Borrowers fail to make a principal or interest payment with respect
to any Eurodollar Rate Advance on the date such payment is due and payable, the
Borrowers shall, within 10 days of any written demand (which written demand
shall include a calculation of the losses, costs and expenses referred to below)
sent by any Lender to the Borrower Representative through the Administrative
Agent, pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss (but
excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
2.13 Increased Costs.
(a) Eurodollar Rate Advances. If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining
Eurodollar Rate Advances, then the Borrowers shall from time to time, upon
demand by such Lender to the Borrower Representative (with a copy of such demand
to the Administrative Agent), immediately pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that the Borrowers shall not
be obligated for the payment of any such additional amounts to the extent such
costs accrued more than 180 days prior to the date the Borrower Representative
was given such demand. A certificate as to the amount of such increased cost and
detailing the calculation of such cost submitted to the Borrower Representative
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.
(b) Capital Adequacy. If any Lender or the Issuing Lender determines in good
faith, on or after the date hereof, that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender
and that the amount of such capital is increased by or based upon the existence
of such Lender’s commitment to lend or the Issuing Lender’s commitment to issue
the Letters of Credit and other commitments of this type, then, upon 30 days’
prior written notice by such Lender or the Issuing Lender to the Borrower
Representative (with a copy of any such demand to the Administrative Agent), the
Borrowers shall immediately pay to the Administrative Agent for the account of
such Lender or to the Issuing Lender, as the case may be, from time to time as
specified by such Lender or the Issuing Lender, additional amounts sufficient to
compensate such Lender or the Issuing Lender, in light of such circumstances,
(i) with respect to such Lender, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend under this Agreement and (ii) with respect to the
Issuing Lender, to the extent that the Issuing Lender reasonably determines such
increase in capital to be allocable to the issuance or maintenance of the
Letters of Credit. A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower Representative by such
Lender or the Issuing Lender shall be conclusive and binding for all purposes,
absent manifest error.

 

34



--------------------------------------------------------------------------------



 



(c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding the provisions of this Agreement relating to the Letters of Credit or
any Letter of Credit Obligations, and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Lender
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Lender’s reasonable allocation of the aggregate of
such cost increases resulting from such event), then, upon demand by the Issuing
Lender to the Borrower Representative, the Borrowers shall pay to the Issuing
Lender, from time to time as specified by the Issuing Lender, additional amounts
which shall be sufficient to compensate the Issuing Lender for such increased
cost; provided, however, that the Borrowers shall not be obligated for the
payment of any such additional amounts to the extent such costs accrued more
than 180 days prior to the date the Borrower Representative was given such
demand. A certificate as to such increased cost incurred by the Issuing Lender,
as a result of any event mentioned in clause (i) or (ii) above, and detailing
the calculation of such increased costs submitted by the Issuing Lender to the
Borrower Representative, shall be conclusive and binding for all purposes,
absent manifest error.
2.14 Taxes.
(a) No Deduction for Certain Taxes. Any and all payments by any Borrower shall
be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Lender, and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it by the jurisdiction
under the laws of which such Lender, Issuing Lender or Administrative Agent (as
the case may be) is organized, or the jurisdiction of such Person’s Lending
Office, or any political subdivision of such jurisdiction (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Lender, the
Issuing Lender, or the Administrative Agent, (A) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14), such Lender, the Issuing Lender, or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided, however, that if a Borrower’s obligation
to deduct or withhold Taxes is caused solely by such Lender’s, the Issuing
Lender’s, or the Administrative Agent’s failure to provide the forms described
in paragraph (d) of this Section 2.14 and such Lender, the Issuing Lender, or
the Administrative Agent could have provided such forms, no such increase shall
be required; (B) the Borrowers shall make such deductions; and (C) the Borrowers
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Legal Requirement.

 

35



--------------------------------------------------------------------------------



 



(b) Other Taxes. In addition, the Borrowers agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes, or
the other Loan Documents (hereinafter referred to as “Other Taxes”).
(c) Indemnification. EACH BORROWER INDEMNIFIES EACH LENDER, THE ISSUING LENDER
AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER,
THE ISSUING LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED. EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWERS IN RESPECT OF THIS
INDEMNIFICATION SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY
PARTY CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER
REPRESENTATIVE RECEIVES WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON
BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, FROM THE ISSUING LENDER OR FROM ANY
SUCH LENDER. IF ANY LENDER, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER
RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY A BORROWER UNDER THIS
PARAGRAPH (C), SUCH LENDER, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS
THE CASE MAY BE, SHALL PROMPTLY PAY TO THE BORROWER REPRESENTATIVE SUCH
BORROWER’S SHARE OF SUCH REFUND.

 

36



--------------------------------------------------------------------------------



 



(d) Foreign Lender Withholding Exemption. Each Lender and Issuing Lender that is
not incorporated under the laws of the United States of America or a state
thereof agrees that, at the time or times prescribed by applicable law and from
time to time as reasonably requested in writing by the Borrower Representative,
it shall deliver to the Borrower Representative and the Administrative Agent
(i) two duly completed copies of United States Internal Revenue Service Form
W8-ECI or W8-BEN or successor applicable form, as the case may be, certifying in
each case that such Lender is entitled to receive payments under this Agreement
and the Notes payable to it, without deduction or withholding of any United
States federal income taxes, (ii) if applicable, an Internal Revenue Service
Form W-8 or W-9 or successor applicable form, as the case may be, to establish
an exemption from United States backup withholding tax, and (iii) any other
certification, identification, information or documentation which is necessary
or required under an applicable tax treaty or otherwise by law to reduce or
eliminate any withholding tax. Each Lender and Issuing Lender which delivers to
the Borrower Representative and the Administrative Agent a Form W8-ECI, W8-BEN,
W-8 or W-9 pursuant to the next preceding sentence further undertakes to deliver
to the Borrower Representative and the Administrative Agent two further copies
of such letter and Form W8-ECI, W8-BEN, W-8 or W-9, or successor applicable
forms, or other applicable certification, as the case may be, on or before the
date that any such form or certification expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form or other
certification previously delivered by it to the Borrower Representative and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower Representative and the Administrative Agent
certifying in the case of a Form W8-ECI or W8-BEN that such Lender or Issuing
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Lender or Issuing Lender from duly completing and delivering any
such letter or form with respect to it and such Lender or Issuing Lender advises
the Borrower Representative and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax, and in the case of a Form W-8 or W-9, establishing an
exemption from United States backup withholding tax, such Lender or Issuing
Lender shall not be required to deliver such letter or forms. The Borrowers
shall withhold tax at the rate and in the manner required by the laws of the
United States with respect to payments made to a Lender failing to timely
provide the requisite Internal Revenue Service forms.
(e) Evidence of Payments. As soon as practicable after any payment of Taxes,
Other Taxes or any taxes which are paid pursuant to clause (c) above by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

37



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
3.01 Conditions Precedent to Effectiveness. The Original Agreement shall be
amended and restated in its entirety as set forth herein and this Agreement
shall become effective upon the occurrence of the following conditions
precedent:
(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Issuing Lender and the Lenders, and, where
applicable, in sufficient copies for each Lender:
(i) this Agreement, a Note payable to the order of each Lender in the amount of
its Commitment, the Security Agreements, Mortgages encumbering the Proven
Reserves and Oil and Gas Properties of Borrower as described therein, and each
of the other Loan Documents, and all attached exhibits and schedules;
(ii) a favorable opinion of (A) the Borrowers’ counsel dated as of the date of
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request and (B) the Borrowers’ local counsel
in Louisiana dated as of the date of this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request;
(iii) copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Borrower of (a) the
resolutions of the board of directors or managers (or other applicable governing
body) of such Borrower approving the Loan Documents to which it is a party,
(b) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws, limited liability company agreement, operating
agreement, limited partnership agreement or other governing documents of such
Borrower, and (c) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement, the
Notes, and the other Loan Documents;
(iv) certificates of a Responsible Officer of each Borrower certifying the names
and true signatures of the officers of such Borrower authorized to sign this
Agreement, the Notes, the Notices of Borrowing, the Notices of Conversion or
Continuation, and the other Loan Documents to which such Borrower is a party;
(v) certificates of good standing for each Borrower in each state in which each
such Person is organized or qualified to do business, which certificate shall be
dated a date not sooner than 10 days prior to the date of this Agreement;
(vi) a certificate dated as of the date of this Agreement from a Responsible
Officer of the Borrower Representative on behalf of the Borrowers stating that
(a) all representations and warranties of each Borrower set forth in this
Agreement and the other Loan Documents are true and correct in all material
respects (except in the case of representations and warranties which are made
solely as of an earlier date or time, which representations and warranties shall
be true and correct in all material respects as of such earlier date or time);
(b) no Default has occurred and is continuing; and (c) the conditions in this
Section 3.01 have been met;

 

38



--------------------------------------------------------------------------------



 



(vii) appropriate UCC-1 and UCC-3, as applicable, Financing Statements covering
the Collateral for filing by the Administrative Agent with the appropriate
authorities and any other documents, agreements or instruments reasonably
necessary to create an Acceptable Security Interest in such Collateral;
(viii) casualty insurance certificates naming the Administrative Agent loss
payee and liability insurance certificates naming Administrative Agent as
additional insured and evidencing insurance which meets the requirements of this
Agreement and the Security Instruments, and which is otherwise satisfactory to
the Administrative Agent; and
(ix) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.
(b) Payment of Fees. On the date of this Agreement, the Borrowers shall have
paid all costs and expenses that have been invoiced and are payable pursuant to
Section 10.04.
(c) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include all of the DMR Leases
and any related Property) and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.
(d) Environmental. The Administrative Agent shall have received such
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrowers’ compliance with Environmental Laws.
(e) No Default. No Default shall have occurred and be continuing.
(f) Representations and Warranties. The representations and warranties contained
in Article IV hereof and in each other Loan Document shall be true and correct
in all material respects as of the Effective Date (except in the case of
representations and warranties which are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time).
(g) Material Adverse Change. No event or circumstance that could reasonably be
expected to cause a Material Adverse Change shall have occurred.
(h) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Oil and Gas Properties or other
Properties of any of the Borrowers and their respective Subsidiaries or (B) this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.
(i) Consents, Licenses, Approvals, Etc. The Administrative Agent shall have
received true copies (certified to be such by the applicable Borrower or other
appropriate party) of all material consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which any Borrower is a party,
and in each case, in connection with the execution, delivery, performance,
validity and enforceability of this Agreement and the other Loan Documents. In
addition, each Borrower and its respective Subsidiaries shall have all such
material consents, licenses and approvals required in connection with the
continued operation of such Borrower and its respective Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.

 

39



--------------------------------------------------------------------------------



 



(j) Material Contracts. The Borrowers shall have delivered to the Administrative
Agent copies of all contracts, agreements, or instruments contemplated by
Section 4.21.
(k) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower Representative, with appropriate insertions and
executed by a duly authorized officer of the Borrower Representative for any
Advances to be made on the Effective Date.
(l) Due Diligence. The Administrative Agent shall be satisfied, in its sole and
absolute discretion, with all business, financial, legal, title, engineering and
environmental due diligence with respect to Borrowers and their Subsidiaries.
(m) Restructuring. The Administrative Agent shall have received (i) copies,
certified by a Responsible Officer of the Borrower Representative, of the Merger
Documents, together with all amendments, modifications or waivers thereto in
effect as of the date of this Agreement and (ii) a certificate of a Responsible
Officer of the Borrower Representative certifying that Restructuring is being
consummated concurrently (with all of the conditions precedent thereto having
been satisfied in all respects by the parties thereto). The Borrowers hereby
acknowledge and agree that the consummation of the transactions contemplated
under this Agreement and the Restructuring are intended to be simultaneous for
all intents and purposes.
3.02 Conditions Precedent to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing and of the Issuing Lender to
issue, increase, or extend any Letter of Credit shall be subject to the further
conditions precedent that on the date of such Borrowing or the date of the
issuance, increase, or extension of such Letter of Credit:
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by any Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrowers that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):
(i) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments and
each of the other Loan Documents are true and correct in all material respects
on and as of the date of such Borrowing or the date of the issuance, increase,
or extension of such Letter of Credit, before and after giving effect to such
Borrowing or to the issuance, increase, or extension of such Letter of Credit
and to the application of the proceeds from such Borrowing, as though made on
and as of such date, except those representations and warranties that speak of a
certain date, which representations and warranties were true and correct as of
such date; and

 

40



--------------------------------------------------------------------------------



 



(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and
(b) the Administrative Agent shall have received such other approvals, opinions,
or documents as any Lender through the Administrative Agent may reasonably
request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant that, after giving effect to the
Restructuring,:
4.01 Corporate Existence; Subsidiaries. (a) Each Borrower is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification except where the failure to be so qualified
could not reasonably be expected to cause a Material Adverse Change, and
(b) each Subsidiary of the respective Borrowers is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification except where the failure to be so qualified
could not reasonably be expected to cause a Material Adverse Change. As of the
date of this Agreement, the Borrowers have no Subsidiaries other than as set
forth in Schedule 4.01.
4.02 Power. The execution, delivery, and performance by the Borrowers of this
Agreement, the Notes and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including the
request for and borrowing of any Advance by any Borrower, the request for and
issuance, extension or increase of any Letter of Credit for the account of any
Borrower, and the receipt and use of the proceeds of any Advance and such Letter
of Credit: (a) are within such Borrower’s governing powers, (b) have been duly
authorized by all necessary governing action, (c) do not contravene (i) any
Borrower’s certificate or articles of incorporation, bylaws, limited liability
company agreement, partnership agreement or other similar governance documents
or (ii) any Legal Requirement or any contractual restriction binding on or
affecting any Borrower, and (d) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.
4.03 Authorization and Approvals. Except for the filing of the Security
Instruments or as contemplated by this Agreement, no consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by any Borrowers of this Agreement, the
Notes or the other Loan Documents to which such Borrower is a party or the
consummation of the transactions contemplated hereby or thereby (including the
request and borrowing of any Advance by any Borrower, the request for and
issuance extension or increase of, any Letter of Credit for the account of any
Borrower, and the receipt and use of the proceeds of such Advance and such
Letter of Credit) that has not been obtained or given.

 

41



--------------------------------------------------------------------------------



 



4.04 Enforceable Obligations. This Agreement, the Notes and the other Loan
Documents to which a Borrower is a party have been duly executed and delivered
by such Borrower. Each Loan Document is the legal, valid, and binding obligation
of each Borrower which is a party to it and enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally and by general principles of equity.
4.05 Financial Statements.
(a) The Borrowers have delivered to the Administrative Agent and the Lenders
copies of the Initial Financial Statements and such Initial Financial Statements
present fairly in all material respects the financial condition of the Borrowers
as of the Effective Date in accordance with GAAP. As of the date of the Initial
Financial Statements, there were no material contingent obligations, liabilities
for taxes, extraordinary forward or long-term commitments, or unrealized or
anticipated losses of any Borrower or any of its Subsidiaries, except as
disclosed therein and adequate reserves for such items have been made in
accordance with GAAP.
(b) All projections, estimates, and pro forma financial information furnished
by, or on behalf of, the Borrowers were prepared on the basis of assumptions,
data, information, tests, or conditions believed by the Borrowers to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.
(c) No event or circumstance that could reasonably be expected to cause a
Material Adverse Change has occurred.
(d) As of the date of this Agreement, neither of the Borrowers nor any of their
respective Subsidiaries has any Debt other than the Debt listed on
Schedule 4.05.
4.06 True and Complete Disclosure. All written information (excluding estimates)
heretofore or contemporaneously furnished by, or on behalf of, any Borrower in
writing to any Lender or the Administrative Agent for purposes of or in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby is, and all other such written information
hereafter furnished by, or on behalf of, any Borrower in writing to the
Administrative Agent or any of the Lenders shall be, true and accurate in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained therein taken as a
whole not misleading at such time.
4.07 Litigation; Compliance with Law.
(a) Except as set forth on Schedule 4.07, there is no pending or, to the
knowledge of the Borrowers, threatened action, suit, or legal, equitable,
arbitrative or administrative proceeding affecting any Borrower or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
which could reasonably be expected to cause a Material Adverse Change or which
purports to affect the legality, validity, binding effect or enforceability of
this Agreement, any Note, or any other Loan Document. Additionally, there is no
pending or, to the knowledge of the Borrowers, threatened action, suit, or legal
equitable, arbitrative or administrative proceeding instituted against any
Borrower or any of their respective Subsidiaries which seeks to adjudicate any
Borrower or any such Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property.

 

42



--------------------------------------------------------------------------------



 



(b) Each Borrower and its respective Subsidiaries have complied in all respects
with all statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where such
non-compliance could not reasonably be expected to cause a Material Adverse
Change.
4.08 Use of Proceeds. The proceeds of the Advances will be used by the Borrowers
for the purposes described in Section 5.09. No Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U). No proceeds of any Advance will be
used to purchase or carry any margin stock in violation of Regulation T, U or X.
4.09 Investment Company Act. None of the Borrowers nor any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
4.10 Federal Power Act. None of the Borrowers nor any of their respective
Subsidiaries is subject to regulation under the Federal Power Act, as amended or
any other Legal Requirement which regulates the incurring by such Person of
Debt, including Legal Requirements relating to common contract carriers or the
sale of electricity, gas, steam, water or other public utility services.
4.11 Taxes.
(a) Reports and Payments. All Returns (as defined below in clause (c) of this
Section 4.11) required to be filed by or on behalf of any Borrower or any member
of the Controlled Group (hereafter collectively called the “Tax Group”) have
been duly filed on a timely basis or appropriate extensions have been obtained
and such Returns are and will be true, complete and correct in all material
respects, except where the failure to so file would not be reasonably expected
to cause a Material Adverse Change; and all Taxes shown to be payable on the
Returns or on subsequent assessments with respect thereto will have been paid in
full on a timely basis, and no other Taxes will be payable by the Tax Group with
respect to items or periods covered by such Returns, except in each case to the
extent of (i) reserves reflected in the Initial Financial Statements or
financial statements of any Borrower delivered to the Administrative Agent
pursuant to this Agreement, or (ii) Taxes that are being contested in good
faith. The reserves for accrued Taxes reflected in the financial statements
delivered to the Lenders under this Agreement are adequate in the aggregate for
the payment of all unpaid Taxes, whether or not disputed, for the period ended
as of the date thereof and for any period prior thereto, and for which the Tax
Group may be liable in its own right, as withholding agent or as a transferee of
the assets of, or successor to, any Person.

 

43



--------------------------------------------------------------------------------



 



(b) Taxes Definition. “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).
(c) Returns Definition. “Returns” in this Section 4.11 shall mean any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
4.12 Pension Plans. All Plans are in compliance in all material respects with
all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. No “accumulated funding deficiency” (as defined in Section 302 of ERISA)
has occurred with respect to any Plan and there has been no excise tax imposed
under Section 4971 of the Code with respect to any Plan. No Reportable Event has
occurred, whether individually or in the aggregate, with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with in accordance with applicable
provisions of ERISA and the Code. The present value of all benefits vested under
each Plan (based on the assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed the value of the assets of
such Plan allocable to such vested benefits by an amount that could reasonably
be expected to give rise to a Material Adverse Change. No Borrower and no member
of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which any Borrower has any withdrawal liability. As of
the most recent valuation date applicable thereto, no Borrower nor any of their
respective ERISA Affiliates would become subject to any liability under ERISA if
a Borrower or any of ERISA Affiliate of a Borrower has received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, no Borrower
has reason to believe that the annual cost during the term of this Agreement to
the Borrowers or any ERISA Affiliate of a Borrower for post-retirement benefits
to be provided to the current and former employees of a Borrower or any ERISA
Affiliate of a Borrower under Plans that are welfare benefit plans (as defined
in Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to
cause a Material Adverse Change.
4.13 Condition of Property; Casualties. Each Borrower and each of their
respective Subsidiaries has good and defensible title to all of its Properties
as is customary in the oil and gas industry in all material respects, free and
clear of all Liens except for Permitted Liens. The material Properties used or
to be in the continuing operations of the Borrowers and their respective
Subsidiaries are in reasonably good repair, working order and condition
(ordinary wear and tear excepted). Except for any adverse change directly
resulting from the effects of Hurricane Gustav or Hurricane Ike, since the
Original Closing Date, neither the business nor any Property of the Borrowers
and their respective Subsidiaries has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy (whether or not covered
by insurance).

 

44



--------------------------------------------------------------------------------



 



4.14 No Burdensome Restrictions; No Defaults.
(a) None of the Borrowers nor any of their respective Subsidiaries is a party to
any indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable Legal Requirement that could reasonably be expected to cause a
Material Adverse Change. None of the Borrowers nor any their respective
Subsidiaries is in default under or with respect to any contract, agreement,
lease, or other instrument to which a Borrower or any such Subsidiary is a party
and which could reasonably be expected to cause a Material Adverse Change or
under any agreement in connection with any Debt. None of the Borrowers nor any
of their respective Subsidiaries has received any notice of default under any
material contract, agreement, lease, or other instrument to which such Borrower
or such Subsidiary is a party.
(b) No Default has occurred and is continuing.
4.15 Environmental Condition.
(a) Permits, Etc. The Borrowers and their respective Subsidiaries (i) have
obtained all Environmental Permits necessary for the ownership and operation of
their respective Properties and the conduct of their respective businesses,
except where the failure to obtain such Environmental Permit could not
reasonably be expected to result in a Material Adverse Change; (ii) have at all
times been and are in compliance with all terms and conditions of such Permits
and with all other requirements of applicable Environmental Laws, except for any
noncompliance that could not reasonably be expected to result in a Material
Adverse Change; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Permit that has not been resolved or that
could reasonably be expected to cause a Material Adverse Change; and (iv) are
not subject to any actual or contingent Environmental Claim, which could
reasonably be expected to cause a Material Adverse Change.
(b) Certain Liabilities. To the Borrowers’ actual knowledge, none of the present
or previously owned or operated Property of any Borrower, of any Subsidiary of a
Borrower, or of any former Subsidiary of a Borrower, wherever located: (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Borrower, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that would cause a Material Adverse Change.

 

45



--------------------------------------------------------------------------------



 



(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Borrower or any present or former Subsidiary of a Borrower on
any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrowers’ knowledge, future liability, if any, of the
Borrowers which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.
4.16 Permits, Licenses, Etc. The Borrowers and their respective Subsidiaries
possess all consents, authorizations, Permits, licenses, patents, patent rights
or licenses, trademarks, trademark rights, trade names rights and copyrights
which are necessary to the conduct of their business, except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Change. The Borrowers and their respective Subsidiaries manage and
operate their business in all material respects in accordance with all
applicable Legal Requirements and good industry practices.
4.17 Gas Contracts. None of the Borrowers nor any of their respective
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver Hydrocarbons
produced from or allocated to any Borrower’s or any such Subsidiary’s Oil and
Gas Properties at some future date without receiving full payment therefor at
the time of delivery, or (b) has produced gas, in any material amount, subject
to, and none of the Borrowers’ nor any of their respective Subsidiaries’ Oil and
Gas Properties is subject to, balancing rights of third parties or subject to
balancing duties under governmental requirements, in each case other than those
imbalances which (i) occur in the ordinary course of business and (ii) do not,
in the aggregate, exceed 1% of the value of the Proven Reserves of the Borrowers
and their respective Subsidiaries.
4.18 Liens; Titles, Leases, Etc. None of the Property of any Borrower or of any
of their respective Subsidiaries is subject to any Lien other than Permitted
Liens. On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and other actions which
are necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions (other than filings of the Mortgages and any financing statements
contemplated by the Security Instruments, which filings shall occur promptly
after the date of this Agreement). All Leases and agreements for the conduct of
business of the Borrowers and their respective Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default under any of such leases or agreements which could
reasonably be expected to cause a Material Adverse Change. Other than customary
restrictions in contracts or agreements prohibiting the granting of a Lien in,
or assignment of, such contract or agreement, none of the Borrowers nor any of
their respective Subsidiaries is a party to any agreement or arrangement (other
than this Agreement and the Security Instruments), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to secure the Obligations against their respective assets
or Properties.

 

46



--------------------------------------------------------------------------------



 



4.19 Solvency and Insurance. As of the Effective Date, each Borrower and each of
their respective Subsidiaries is Solvent. Additionally, each Borrower carries
insurance required under Section 5.02.
4.20 Hedge Contracts. Schedule 4.20 sets forth, as of the date hereof, a true
and complete list of all Interest Hedge Agreements, Hydrocarbon Hedge
Agreements, and any other Hedge Contract of each Borrower and each of their
respective Subsidiaries, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
4.21 Material Agreements. Schedule 4.21 sets forth a complete and correct list
of all material agreements, leases, indentures, purchase agreements, obligations
in respect of letters of credit, guarantees, joint venture agreements, and other
instruments in effect or to be in effect as of the date hereof providing for,
evidencing, securing or otherwise relating to any Debt or other material
obligations of any Borrower, and all obligations of any Borrower to issuers of
surety or appeal bonds issued for account of such Borrower, and such list
correctly sets forth the names of the debtor or lessee and creditor or lessor
with respect to the Debt or lease obligations outstanding or to be outstanding
and the Property subject to any Lien securing such Debt or lease obligation.
Also set forth on Schedule 4.21 is a complete and correct list of all material
agreements and other instruments of the Borrowers relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons. Except as detailed otherwise in
Schedule 4.21, the Borrowers have heretofore delivered to the Administrative
Agent and the Lenders a complete and correct copy of all such material credit
agreements, indentures, purchase agreements, contracts, letters of credit,
guarantees, joint venture agreements, or other instruments, including any
modifications or supplements thereto, as in effect on the date hereof and as of
the Effective Date.
ARTICLE V
AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding or any Letter of Credit Exposure
shall exist, or any Lender shall have any Commitment hereunder, each Borrower
jointly and severally agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants.
5.01 Compliance with Laws, Etc. Each Borrower shall comply, and cause each of
its Subsidiaries to comply in all material respects with all Legal Requirements.
Without limiting the generality and coverage of the foregoing, each Borrower
shall comply, and shall cause each of its Subsidiaries to comply in all material
respects with all Environmental Laws and all laws, regulations, or directives
with respect to equal employment opportunity and employee safety in all
jurisdictions in which such Borrower, or any of its Subsidiaries does business;
provided, however, that this Section 5.01 shall not prevent such Borrower or any
such Subsidiary from, in good faith and with reasonable diligence, contesting
the validity or application of any such laws or regulations by appropriate legal
proceedings so long as such reserve as may be required by GAAP shall have been
made therefor. Without limitation of the foregoing, each Borrower shall, and
shall cause each of its Subsidiaries to, (a) maintain and possess all
authorizations, Permits, licenses, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Change, and (b) obtain, as soon as practicable, all consents or
approvals required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in COI’s (and, if Contango and/or CEC acquires any Oil and Gas
Properties, Contango’s and/or CEC’s, as the case may be) Oil and Gas Properties
included or to be included in the Borrowing Base.

 

47



--------------------------------------------------------------------------------



 



5.02 Maintenance of Insurance.
(a) Each Borrower shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent, but excluding business interruption
insurance. Without limiting the foregoing, (i) prior to January 10, 2010, the
Borrowers shall maintain wind storm coverage of at least $34,500,000 and (ii) at
all other times, the Borrowers shall maintain wind storm coverage of at least
$50,000,000. In addition, each Borrower shall, and shall cause each of its
Subsidiaries to, comply with all requirements regarding insurance contained in
the Security Instruments.
(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent. All policies of insurance shall either have attached thereto a Lender’s
loss payable endorsement for the benefit of the Administrative Agent, as loss
payee in form reasonably satisfactory to the Administrative Agent or shall name
the Administrative Agent as an additional insured, as applicable. The Borrowers
shall furnish the Administrative Agent with a certificate of insurance or a
certified copy of all policies of insurance required. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. In
addition, all policies of insurance required under the terms hereof shall
contain an endorsement or agreement by the insurer that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act of
negligence of any Borrower, or a Subsidiary or any party holding under any
Borrower or a Subsidiary which might otherwise result in a forfeiture of the
insurance and the further agreement of the insurer waiving all rights of setoff,
counterclaim or deductions against any Borrower and its Subsidiaries. Without
limiting the generality of the foregoing provisions, the Administrative Agent
will be named as an additional insured and will be provided a waiver of
subrogation on each Borrower’s general liability and umbrella policies. All such
policies shall contain a provision that notwithstanding any contrary agreements
between any Borrower, its Subsidiaries, and the applicable insurance company,
such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days’ prior written notice to the
Administrative Agent unless such is cancelled for non-payment of premium and
then the Administrative Agent will be given 10 days notice of cancellation. In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.02, the proceeds of any insurance policy described
above are paid to a Borrower or a Subsidiary of a Borrower, the Borrowers shall
deliver such proceeds to the Administrative Agent immediately upon receipt.

 

48



--------------------------------------------------------------------------------



 



5.03 Preservation of Corporate Existence, Etc. Each Borrower shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate, limited liability company or limited partnership, as applicable,
existence, rights, franchises, and privileges in the jurisdiction of its
incorporation or organization, as applicable, and qualify and remain qualified,
and cause each such Subsidiary to qualify and remain qualified, as a foreign
entity in each jurisdiction in which qualification is necessary or desirable in
view of its business and operations or the ownership of its Properties, and, in
each case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to cause a Material Adverse Change.
5.04 Payment of Taxes, Etc. Each Borrower shall pay and discharge, and cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (a) all taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or Property that are material in
amount, prior to the date on which penalties attach thereto and (b) all lawful
claims that are material in amount which, if unpaid, might by law become a Lien
upon its Property; provided, however, that no Borrower nor any such Subsidiary
shall be required to pay or discharge any such tax, assessment, charge, levy, or
claim which is being contested in good faith and by appropriate proceedings, and
with respect to which reserves in conformity with GAAP have been provided.
5.05 Books and Records; Visitation Rights. The Borrowers shall, and shall cause
their Subsidiaries to, keep adequate records and books of account with respect
to their business activities and their Properties in which proper entries are
made in accordance with GAAP, reflecting all financial transactions and matters
involving the assets and business of the Borrowers or such Subsidiaries, as the
case may be. At any reasonable time and from time to time, upon reasonable
notice, each Borrower shall, and shall cause its Subsidiaries to, permit the
Administrative Agent and any Lender or any of their respective agents or
representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, such Borrower and any such Subsidiary and
(b) discuss the affairs, finances and accounts of such Borrower and any such
Subsidiary with any of their respective officers or directors.
5.06 Reporting Requirements. The Borrower Representative shall furnish to the
Administrative Agent and each Lender:
(a) Oil and Gas Reserve Reports.
(i) As soon as available but in any event on or before April 1 of each year, an
Engineering Report prepared as of the immediately preceding December 31;
(ii) As soon as available but in any event on or before October 1 of each year
an Engineering Report prepared as of the immediately preceding June 30;

 

49



--------------------------------------------------------------------------------



 



(iii) Such other information as may be reasonably requested by the
Administrative Agent, or any Lender through the Administrative Agent, with
respect to the Oil and Gas Properties included or to be included in the
Borrowing Base;
(iv) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower Representative certifying that, to his
knowledge and in all material respects: (a) the factual information provided by
each Borrower in connection with the preparation of the Engineering Report was
true and correct, (b) COI owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report and purported to be owned by
COI, such Properties are free of all Liens except for Permitted Liens and such
Properties are subject to an Acceptable Security Interest to the extent required
by this Agreement, (c) except as set forth on an exhibit to the certificate, on
a net basis there are no gas imbalances, take or pay or other prepayments with
respect to COI’s Oil and Gas Properties evaluated in such Engineering Report
which would require COI to deliver Hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (d) none of the Oil and Gas Properties of COI that are included in the
Borrowing Base have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of such Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent, (e) attached to the
certificate is a list of its Oil and Gas Properties of COI added to and deleted
from the immediately prior Engineering Report and a list showing any change in
working interest or net revenue interest in its Oil and Gas Properties occurring
and the reason for such change, (f) attached to the certificate is a list of all
Persons disbursing proceeds to COI from its Oil and Gas Properties that are
included in the Borrowing Base, (g) all of the Oil and Gas Properties of COI
classified as Proven Reserves and evaluated by such Engineering Report that are
included in the Borrowing Base are pledged as Collateral for the Obligations,
and (h) to the extent required by the Administrative Agent, attached to the
certificate is a monthly cash flow budget for the six months following the
delivery of such certificate setting forth COI’s projections for production
volumes, revenues, expenses, taxes, budgeted capital expenditures and working
capital requirements during such period; provided that, if Contango and/or CEC
acquires any Oil and Gas Properties that are to be included in the Borrowing
Base, the reports and statements described above shall also apply to Contango
and/or CEC, as the case may be, and such Oil and Gas Properties;
(b) Defaults. As soon as possible and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of any Borrower or any Subsidiary of
a Borrower, in each case known to any officer of any Borrower or any Subsidiary
of a Borrower which is continuing on the date of such statement, a statement of
a Responsible Officer of the Borrower Representative setting forth the details
of such Default or default, as applicable, and the actions which such Borrower
or such Subsidiary has taken and proposes to take with respect thereto;
(c) Termination Events. As soon as possible and in any event (i) within 30 days
after any Borrower or any ERISA Affiliate knows or has reason to know that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, and (ii) within five (5) days after any
Borrower or any ERISA Affiliate knows or has reason to know that any other
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower Representative describing such Termination
Event and the action, if any, which such Borrower or such ERISA Affiliate
proposes to take with respect thereto;

 

50



--------------------------------------------------------------------------------



 



(d) Termination of Plans. Promptly and in any event within two Business Days
after receipt thereof by any Borrower or any ERISA Affiliate from the PBGC,
copies of each notice received by any Borrower or any such ERISA Affiliate of
the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
(e) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by any Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor, a copy of each notice received by any Borrower or
any ERISA Affiliate concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;
(f) Environmental Notices. Promptly and in any event within five Business Days
after the receipt thereof by any Borrower or any Subsidiary of a Borrower, a
copy of any form of request, notice, summons or citation received from the
Environmental Protection Agency, or any other Governmental Authority, concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and could cause a Material Adverse Change, (ii) any
action or omission on the part of any Borrower or any Subsidiary of a Borrower
or any of their former Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) the filing of a Lien upon, against or in
connection with any Borrower or any Subsidiary of a Borrower or their former
Subsidiaries, or any of their leased or owned Property, wherever located;
(g) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by any Borrower or any Subsidiary of a Borrower a
copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;
(h) Material Changes. Promptly and in any event within five Business Days after
the knowledge thereof by any Borrower or any Subsidiary of a Borrower, written
notice of any condition or event of which any Borrower has knowledge, which
condition or event has resulted or may reasonably be expected to result in (i) a
Material Adverse Change or (ii) a breach of or noncompliance with any material
term, condition, or covenant of any material contract to which any Borrower or
any Subsidiary of a Borrower is a party or by which they or their Properties may
be bound which breach or noncompliance could reasonably be expected to result in
a Material Adverse Change;
(i) Disputes, Etc. Promptly and in any event within five Business Days after the
receipt thereof by any Borrower or any Subsidiary of a Borrower, written notice
of (i) any claims, legal or arbitration proceedings, proceedings before any
Governmental Authority, or disputes, or to the knowledge of any Borrower
threatened, or affecting any Borrower, or any Subsidiary of a Borrower which, if
adversely determined, could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which any Borrower or any
Subsidiary of a Borrower has knowledge resulting in or reasonably considered to
be likely to result in a strike against any Borrower or any Subsidiary of a
Borrower and (ii) any claim, judgment, Lien or other encumbrance (other than a
Permitted Lien) affecting any Property of any Borrower or any Subsidiary of a
Borrower if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $1,000,000;

 

51



--------------------------------------------------------------------------------



 



(j) Other Accounting Reports. (i) Promptly and in any event within five Business
Days after receipt thereof, a copy of each other report or letter submitted to
any Borrower or any Subsidiary of a Borrower by independent accountants in
connection with any annual, interim or special audit made by them of the books
of any Borrower or any Subsidiary of a Borrower, and a copy of any response by
any Borrower or any Subsidiary of a Borrower, or the Board of Directors (or
other applicable governing body) of a Borrower or any Subsidiary of a Borrower,
to such letter or report, and (ii) promptly and in any event within five
Business Days thereafter, written notice of any material change in the
accounting or financial reporting practices of the Borrowers;
(k) Notices Under Other Loan Agreements. Promptly and in any event within five
Business Days after the furnishing thereof, copies of any statement, report or
notice furnished to any Person pursuant to the terms of any indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 5.06;
(l) Compliance Certificate. If requested by the Administrative Agent, a
certificate from a Responsible Officer of the Borrower Representative
demonstrating compliance with the financial ratio requirement set forth in
Section 6.16; and
(m) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any
Borrower or any Subsidiary of a Borrower, as any Lender through the
Administrative Agent may from time to time reasonably request. The
Administrative Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Administrative Agent pursuant to
the terms of this Agreement.
5.07 Maintenance of Property. Each Borrower shall, and shall cause each of its
Subsidiaries to, maintain their owned, leased, or operated Property necessary to
the conduct of its business in reasonably good condition and repair (ordinary
wear and tear excepted) and shall abstain, and cause each of its Subsidiaries to
abstain from, knowingly or willfully permitting the commission of waste or other
injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.
5.08 Agreement to Pledge. COI shall grant to the Administrative Agent an
Acceptable Security Interest in any Property of COI now owned or hereafter
acquired, including Proven Reserves and Oil and Gas Properties, promptly after
receipt of a written request from the Administrative Agent. Notwithstanding
anything in this Agreement to the contrary, so long as Contango and/or CEC shall
not own any Oil and Gas Properties, Contango and/or CEC, as the case may be,
shall not be required to pledge any of its Property as Collateral for the
Obligations. If, however, Contango and/or CEC acquires any Oil and Gas
Properties, Contango and/or CEC shall promptly notify the Administrative Agent
and shall, promptly after receipt of a written request from the Administrative
Agent, grant to the Administrative Agent an Acceptable Security Interest in any
such Oil and Gas Properties and related Property.

 

52



--------------------------------------------------------------------------------



 



5.09 Use of Proceeds. The Borrowers shall use the proceeds of the Advances and
the Letters of Credit only (a) to finance the acquisition and development of Oil
and Gas Properties, (b) for working capital and other general corporate purposes
and (c) to make Restricted Payments permitted by Section 6.05.
5.10 Title Opinions. With respect to Oil and Gas Properties that are included in
the Borrowing Base, the Borrowers shall from time to time, upon the reasonable
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall have received satisfactory title
opinions (including, if requested, supplemental or new title opinions addressed
to it) or, to the extent acceptable to the Administrative Agent in its sole
discretion, other title evidence, which title opinions or other title evidence
(a) shall collectively cover at least 81% of the present value of the Proven
Reserves of COI shown on the most recently delivered Engineering Report (and
together with any Proven Reserves acquired since the date of such report) and at
least 81% of the present value of the Proven Reserves of COI (and, if Contango
and/or CEC purchases any Oil and Gas Properties, Contango and/or CEC, as the
case may be) that are categorized as “proved, developed and producing” on the
most recently delivered Engineering Report (and together with any Proven
Reserves acquired since the date of such report), (b) shall be in form and
substance acceptable to the Administrative Agent in its sole discretion, and
(c) shall include opinions or, to the extent acceptable to the Administrative
Agent in its sole discretion, other title evidence regarding the before payout
and after payout ownership interests held by COI (and, if applicable, Contango
and/or CEC) for all wells located on the Oil and Gas Properties covered thereby
as to the ownership of Oil and Gas Properties of COI (and, if applicable,
Contango and/or CEC).
5.11 Further Assurances; Cure of Title Defects. Each Borrower shall promptly
cure any defects in the creation and issuance of the Notes and the execution and
delivery of the Security Instruments and this Agreement. Each Borrower hereby
authorizes the Lenders and the Administrative Agent to file any financing
statements without the signature of such Borrower to the extent permitted by
applicable Legal Requirements in order to perfect or maintain the perfection of
any security interest granted under any of the Loan Documents. Each Borrower at
its expense will promptly execute and deliver to the Administrative Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of such Borrower in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Notes, or to correct any omissions
in the Security Instruments, or to state more fully the security obligations set
out herein or in any of the Security Instruments, or to perfect, protect or
preserve any Liens created pursuant to any of the Security Instruments, or to
make any recordings, to file any notices or obtain any consents, all as may be
necessary or appropriate in connection therewith or to enable the Administrative
Agent to exercise and enforce its rights and remedies with respect to any
Collateral. Within 30 days after (a) a request by the Administrative Agent or
the Lenders to the Borrower Representative to cure any title defects or
exceptions which are not Permitted Liens raised by such information or (b) a
notice by the Administrative Agent to the Borrower Representative that the
Borrowers have failed to comply with Section 5.10 above, the Borrowers shall
(i) cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and
(ii) deliver to the Administrative Agent satisfactory evidence in form and
substance acceptable to the Administrative Agent in its reasonable business
judgment as to COI’s ownership (and if Contango and/or CEC acquires any Oil and
Gas Properties, Contango’s and/or CEC’s ownership, as the case may be) of such
Oil and Gas Properties and the Administrative Agent’s Liens and security
interests therein as are required to maintain compliance with Section 5.10. In
addition, the Borrowers shall cause the Administrative Agent to, at all times,
have an Acceptable Security Interest in all of COI’s (and if Contango and/or CEC
acquires any Oil and Gas Properties, Contango’s and/or CEC’s, as the case may
be) Proven Reserves and Oil and Gas Properties to the extent required under
Section 5.08.

 

53



--------------------------------------------------------------------------------



 



5.12 Cash Management Services. The Borrowers shall collectively maintain an
aggregate minimum monthly average bank account balance of at least $2,500,000
with the Cash Management Bank.
ARTICLE VI
NEGATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding or any Letter of Credit Exposure
shall exist, or any Lender shall have any Commitment, the Borrowers jointly and
severally agree, unless the Required Lenders otherwise consent in writing, to
comply with the following covenants.
6.01 Liens, Etc. No Borrower shall create, assume, incur, or suffer to exist,
nor permit any of its Subsidiaries to create, assume, incur, or suffer to exist,
any Lien on or in respect of any of its Property whether now owned or hereafter
acquired, or assign any right to receive income, except that the Borrowers and
their respective Subsidiaries may create, incur, assume, or suffer to exist:
(a) Liens created by the Security Instruments;
(b) purchase money Liens and Liens in connection with Capital Leases, in each
case upon or in any equipment acquired or held by a Borrower or any Subsidiary
of a Borrower in the ordinary course of business; provided that, the Debt
secured by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, does not exceed the aggregate purchase price of
such equipment, and is otherwise permitted by this Agreement, (ii) is secured
only by such equipment and not by any other assets of any Borrower or any
Subsidiary of a Borrower, and (iii) is not increased in amount;
(c) Liens for taxes, assessments, or other governmental charges or levies not
yet due or that (provided that foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

 

54



--------------------------------------------------------------------------------



 



(d) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided that such reserves as may be required by GAAP shall have been made
therefor;
(e) Liens to operators and non-operators under joint operating agreements and
similar agreements arising in the ordinary course of the business of a Borrower
or the relevant Subsidiary of a Borrower to secure amounts owing, which amounts
are not yet due or are being contested in good faith by appropriate proceedings,
if such reserve as may be required by GAAP shall have been made therefor;
(f) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of any Borrower or any Subsidiary of
a Borrower warranted in the Security Instruments;
(g) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of a Borrower;
(h) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing agreements and other agreements,
in each case that are customary in the oil, gas and mineral production business
and that are entered into in the ordinary course of business and that are taken
into account in computing the net revenue interests and working interests of any
Borrower or any Subsidiary of a Borrower warranted in the Security Instruments,
to the extent that such Liens do not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by a
Borrower or any Subsidiary of a Borrower; and
(i) easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which interfere with the ordinary conduct of the
business of any Borrower or any Subsidiary of a Borrower or materially detract
from the value or use of the Property to which they apply.
6.02 Debts, Guaranties, and Other Obligations. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries to, create, assume, suffer to exist, or
in any manner become or be liable in respect of, any Debt except:
(a) Debt of the Borrowers under the Loan Documents;
(b) Debt listed on Schedule 4.05 and any renewals, extensions, or replacements
thereof; provided that the amount of such Debt may not be increased;

 

55



--------------------------------------------------------------------------------



 



(c) Debt in the form of obligations for the deferred purchase price of Property
or services incurred in the ordinary course of business which are not yet due
and payable or are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been established;
(d) Debt secured by the Liens permitted under paragraph (b) of Section 6.01 in
an aggregate amount not to exceed $1,000,000 at any time;
(e) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements which
are not prohibited by the terms of Section 6.14;
(f) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of any Borrower
or any Subsidiary of a Borrower in connection with the operation of the Oil and
Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;
(g) Debt owing in connection with the financing of insurance premiums in the
ordinary course of business; and
(h) Debt not otherwise permitted under this Section 6.02; provided that such
Debt (i) is not secured by any Lien and (ii) does not exceed $1,000,000 in the
aggregate at any time outstanding.
6.03 Agreements Restricting Liens and Distributions. No Borrower shall, nor
shall any Borrower permit any of its Subsidiaries to, create, incur, assume or
permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments), which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property (other than customary restrictions in contracts or agreements
prohibiting the granting of a Lien in, or assignment of, such contract or
agreement), whether now owned or hereafter acquired, to secure the Obligations
or restricts any Subsidiary of a Borrower from paying dividends to a Borrower,
or which requires the consent of or notice to other Persons in connection
therewith.
6.04 Merger or Consolidation; Asset Sales. Other than the Restructuring, no
Borrower shall, nor shall any Borrower permit any of its Subsidiaries to:
(a) merge or consolidate with or into any other Person; or
(b) sell, lease, transfer, assign, farm-out, convey, or otherwise dispose of any
of its Property (including, without limitation, any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest) other than: (i) the sale of Hydrocarbons in the
ordinary course of business; (ii) the sale or transfer of equipment that is
(A) obsolete, worn out, depleted or uneconomic and disposed of in the ordinary
course of business, (B) no longer necessary for the business of such Person, or
(C) contemporaneously replaced by equipment of at least comparable value and
use; (iii) the sale, lease, transfer or other disposition of Property to a
Borrower; provided that at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing and the Administrative
Agent shall continue to have an Acceptable Security Interest in the Collateral;
and (iv) other sales, leases, transfers, assignments, farm-outs, conveyance or
dispositions of Property for fair market value; provided that the aggregate
amount of the proceeds of such transaction, taken together with all other such
transactions during any fiscal year under this clause (iv), may not exceed 5% of
the Borrowing Base in effect at the time such transaction is effected.

 

56



--------------------------------------------------------------------------------



 



6.05 Restricted Payments. No Borrower shall, nor shall any Borrower permit any
of its Subsidiaries to, make any Restricted Payments except that if (a) no
Default or Event of Default has occurred or will occur after giving effect to
the making of such Restricted Payment, (b) no Borrowing Base deficiency of the
type described in Section 2.05(b) shall exist before or after giving effect to
the making of such Restricted Payment, and (c) the Borrowing Base shall, both
before and after giving effect to such Restricted Payment, be equal to or
greater than five (5) times the aggregate Commitments then in effect, then
(i) the Subsidiaries may make Restricted Payments to a Borrower, (ii) CEC may
make Restricted Payments to Contango, (iii) COI may make Restricted Payments to
CEC, and (iv) the Borrowers may make Restricted Payments described in clause
(a) of the definition thereof.
6.06 Investments. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person or any assets or business of any Person, including without limitation
any Oil and Gas Properties or assets related to Oil and Gas Properties, except:
(a) Liquid Investments;
(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(c) acquisitions of Oil and Gas Properties and appurtenant facilities (including
gas gathering, gas pipeline or oil pipeline and related facilities), whether
through farm-out, farm-in, participation agreements, joint operating agreements,
joint venture or area of mutual interest agreements or other similar
arrangements customary in the industry, so long as, with respect to any Oil and
Gas Properties acquired by either of the Borrowers, the Administrative Agent is
granted an Acceptable Security Interest in such Oil and Gas Properties to the
extent required under Section 5.08;
(d) Investments by Subsidiaries of Contango (other than COI or CEC) and by
Subsidiaries of CEC (other than COI), in each case in liquified natural gas
facilities, gas processing facilities and gas storage facilities, whether
through the direct purchase of Property or through joint venture arrangements,
participation agreements or other similar arrangements; and
(e) Other Investments in an aggregate amount not to exceed $20,000,000.

 

57



--------------------------------------------------------------------------------



 



6.07 Affiliate Transactions. Except as described in Schedule 6.07, no Borrower
shall, nor shall any Borrower permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
or the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to such Borrower or such Subsidiary, as applicable, than those
that could be obtained in a comparable arm’s length transaction with a Person
that is not such an Affiliate.
6.08 Compliance with ERISA. No Borrower shall, nor shall any Borrower permit any
of its Subsidiaries or ERISA Affiliates to, directly or indirectly, (a) engage
in, or permit any of its Subsidiaries or ERISA Affiliates to engage in, any
transaction in connection with which a Borrower, any Subsidiary of a Borrower or
any ERISA Affiliate of a Borrower could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any of its
Subsidiaries or ERISA Affiliates to terminate, any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate of a Borrower to
the PBGC; (c) fail to make, or permit any of its Subsidiaries or ERISA
Affiliates to fail to make, full payment when due of all amounts which, under
the provisions of any Plan, agreement relating thereto or Legal Requirements, a
Borrower, a Subsidiary of a Borrower or any ERISA Affiliate of a Borrower is
required to pay as contributions thereto; (d) permit to exist, or allow any of
its Subsidiaries or ERISA Affiliates to permit to exist, any accumulated funding
deficiency within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Plan; (e) permit, or allow any
of its Subsidiaries or ERISA Affiliates to permit, the actuarial present value
of the benefit liabilities (as “actuarial present value of the benefit
liabilities” shall have the meaning specified in Section 4041 of ERISA) under
any Plan maintained by a Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate of a Borrower which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any of its
Subsidiaries or ERISA Affiliates to contribute to or assume an obligation to
contribute to, any Multiemployer Plan; (g) acquire, or permit any of its
Subsidiaries or ERISA Affiliates to acquire, an interest in any Person that
causes such Person to become an ERISA Affiliate with respect to a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such plan allocable to such
benefit liabilities; (h) incur, or permit any of its Subsidiaries or ERISA
Affiliates to incur, a liability to or on account of a Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or assume an
obligation to contribute to, or permit any of its Subsidiaries or ERISA
Affiliates to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any of its Subsidiaries or ERISA Affiliates to amend, a Plan resulting in an
increase in current liability such that a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate of a Borrower is required to provide security to such
Plan under Section 401(a)(29) of the Code; or (k) permit to exist any occurrence
of any Reportable Event or any other event or condition, which presents a
material (in the opinion of the Required Lenders) risk of a termination by the
PBGC of any Plan.

 

58



--------------------------------------------------------------------------------



 



6.09 Sale-and-Leaseback. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries to, sell or transfer to a Person any Property, whether now
owned or hereafter acquired, if at the time or thereafter a Borrower or a
Subsidiary of a Borrower shall lease as lessee such Property or any part thereof
or other Property which a Borrower or a Subsidiary of a Borrower intends to use
for substantially the same purpose as the Property sold or transferred.
6.10 Change of Business. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries to, discontinue its usual business or make any material change
in the character of its business as an independent oil and gas exploration and
production company. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, operate or carry on business in any jurisdiction other than the
United States.
6.11 Organizational Documents, Name Change. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries to, (a) amend or change its name without
giving the Administrative Agent 30 days’ prior written notice of such name
change or (b) amend, supplement, modify or restate their articles or certificate
of incorporation, bylaws, limited liability company agreements, or other
equivalent organizational documents, or amend or change its jurisdiction of
incorporation, organization or formation without prior written notice to, and
prior consent of, the Administrative Agent (which consent shall not be
unreasonably withheld or delayed); provided that no such prior written consent
shall be required for amendments to such organizational documents that are
administrative and ministerial in nature.
6.12 Use of Proceeds; Letters of Credit. No Borrower will permit the proceeds of
any Advance or Letters of Credit to be used for any purpose other than those
permitted by Section 5.09. No Borrower will engage in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U). No Borrower nor any Person acting on behalf of a
Borrower has taken or shall take, nor permit any Subsidiary of a Borrower to
take, any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including without limitation, the use of
the proceeds of any Advance or Letters of Credit to purchase or carry any margin
stock in violation of Regulation T, U or X.
6.13 Take-or-Pay or Other Prepayments. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, allow gas imbalances (other than those
imbalances which (a) occur in the ordinary course of business and (b) do not, in
the aggregate, exceed 1% of the value of the Proven Reserves of the Borrowers
and their respective Subsidiaries), take-or-pay or other prepayments with
respect to the Oil and Gas Properties of any Borrower or any Subsidiary which
would require any Borrower or any Subsidiary to deliver any volumes of their
respective Hydrocarbons produced on a monthly basis from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

59



--------------------------------------------------------------------------------



 



6.14 Limitation on Speculative Hedging. Other than the Hedge Contracts set forth
on Schedule 4.20 hereto (which Hedge Contracts shall not be modified without the
prior written consent of the Administrative Agent), no Borrower shall, nor shall
any Borrower permit any of its Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hydrocarbon Hedge Agreement, Interest Hedge Agreement or similar hedge
arrangement for speculative purposes or (b) be party to or otherwise enter into
any Hedge Contract which (i) is entered into for reasons other than as a part of
its normal business operations as a risk management strategy and/or hedge
against changes resulting from market conditions related to such Borrower’s
operations, and (ii) covers notional volumes that would be in excess of (A) 80%
of the production volumes anticipated by the Administrative Agent to be produced
by the Borrowers during each of the Winter/Spring Months for periods that such
Hedge Contract is in effect, and (B) 35% of the production volumes anticipated
by the Administrative Agent to be produced by the Borrowers during the
Summer/Fall Months for periods that such Hedge Contract is in effect.
Notwithstanding the foregoing, the Borrowers may purchase commodity floors or
puts on up to 100% of the production volumes anticipated during the period such
hedge arrangement is in effect and attributable to Proven Reserves of the
Borrowers and their respective Subsidiaries that are categorized as “proved,
developed and producing”. For purposes of the foregoing Section, the
“Winter/Spring Months” shall be December, January, February, March, April, May
and June, and the “Summer/Fall Months” shall be July, August, September, October
and November.
6.15 Accounts Payable. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries to, allow any of its trade payables or other accounts payable
to be outstanding for more than 60 days past due (except in cases where any such
trade payable is being disputed in good faith and adequate reserves under GAAP
have been established).
6.16 Current Ratio. Contango shall not permit the ratio of (a) its Current
Assets to (b) its Current Liabilities, to be less 1.00 to 1.00 as of the end of
any fiscal quarter, beginning with the fiscal quarter ending March 31, 2009.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
7.01 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under any Loan Document:
(a) Payment. The Borrowers (i) shall fail to pay when due any principal under
the Notes or any other Loan Document or (ii) shall fail to pay any interest,
fees, reimbursements, indemnifications, or other amounts due and payable
hereunder, under the Notes, or under any other Loan Document, and such failure
shall continue for a period of two Business Days after the due date therefor;
(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by any Borrower (or any of their respective officers) in this
Agreement or in any other Loan Document, or (ii) by any Borrower (or any of
their respective officers) in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed to be made;

 

60



--------------------------------------------------------------------------------



 



(c) Covenant Breaches. Any Borrower shall fail to (i) perform or observe (and,
if applicable, to fail to cause its Subsidiaries to perform or observe) any
covenant contained in Section 5.02(a), Section 5.06(b), Section 5.11, or
Article VI of this Agreement or (ii) fail to perform or observe (and, if
applicable, to fail to cause its Subsidiaries to perform or observe) any other
term or covenant set forth in this Agreement or in any other Loan Document which
is not covered by clause (i) above or any other provision of this Section 7.01
if such failure shall remain unremedied for 30 days after the earlier of a
Borrower’s knowledge of such breach or failure and the date notice thereof is
given to the Borrower Representative by the Administrative Agent or any Lender
and the date ;
(d) Cross-Defaults. (i) Any Borrower or any Subsidiary of a Borrower shall fail
to pay any principal of or premium or interest on its Debt which is outstanding
in a principal amount of at least $250,000 individually or when aggregated with
all such Debt of any Borrower or any Subsidiary of a Borrower so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt which is outstanding in a principal amount of at
least $250,000 individually or when aggregated with all such Debt of such
Borrower or such Subsidiary so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that, for purposes of this Section 7.01(d), the “principal amount” of
the obligations in respect of any Hedging Contracts at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Contracts were terminated at such time;
(e) Insolvency. Any Borrower or any Subsidiary of a Borrower shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or any Subsidiary of a Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against the any
Borrower or any Subsidiary of a Borrower either such proceeding shall remain
undismissed for a period of 30 days or any of the actions sought in such
proceeding shall occur; or any Borrower or any Subsidiary of a Borrower shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (e);

 

61



--------------------------------------------------------------------------------



 



(f) Judgments. Any judgment or order for the payment of money in excess of
$250,000 shall be rendered against any Borrower or any Subsidiary of a Borrower
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;
(g) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after a Borrower has knowledge of such occurrence,
(i) such Termination Event shall not have been corrected and (ii) such
Termination Event is reasonably likely to result (as determined by the Required
Lenders in good faith) in a liability to a Borrower, any Subsidiary of a
Borrower or ERISA Affiliate of a Borrower of $250,000 or more in the aggregate;
(h) Plan Withdrawals. A Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$250,000 in the aggregate;
(i) Change in Control. A Change in Control shall have occurred;
(j) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
(k) Loan Documents. Any provision of any Loan Document shall for any reason
(except to the extent permitted by the terms thereof) cease to be valid and
binding on the Borrowers or any such Person shall so state in writing;
(l) Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral (other than
Collateral released in accordance with this Agreement or any other Loan
Document) or (ii) any Security Instrument shall at any time and for any reason
cease to create the Lien on the Property purported to be subject to such
agreement in accordance with the terms of such agreement, or cease to be in full
force and effect, or shall be contested by any Borrower;
(m) Potential Failure of Title. The title of COI (and, if Contango and/or CEC
acquires any Oil and Gas Properties, Contango and/or CEC, as the case may be) to
any of the Oil and Gas Properties subject to the Mortgages, or any material part
thereof, shall become the subject matter of litigation before any Governmental
Authority or arbitrator that could reasonably be expected to result in a
Material Adverse Change with respect to such Borrower’s title to such Oil and
Gas Properties;
(n) Casualty. Loss, theft, substantial damage, or destruction of a material
portion of the Collateral the subject of any Security Instrument not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred; or
(o) Material Adverse Change. An event resulting in a Material Adverse Change
shall have occurred.

 

62



--------------------------------------------------------------------------------



 



7.02 Optional Acceleration of Maturity. If any Event of Default (other than an
Event of Default pursuant to paragraph (e) of Section 7.01) shall have occurred
and be continuing, then, and in any such event,
(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower Representative, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower Representative, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Borrower;
(b) the Borrowers shall, on demand made to the Borrower Representative by the
Administrative Agent at the request or with the consent of the Required Lenders,
deposit with the Administrative Agent into the Cash Collateral Account an amount
of cash necessary to cause the amount held in such account to equal the Letter
of Credit Exposure as security for the Obligations; and
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments and any other Loan Document for the ratable benefit of
itself, the Issuing Lender and the Lenders by appropriate proceedings.
7.03 Automatic Acceleration of Maturity. If any Event of Default pursuant to
paragraph (e) of Section 7.01 shall occur,
(a) (i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by each Borrower;
(b) the Borrowers shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash necessary to cause the amount held in such
account to equal the Letter of Credit Exposure as security for the Obligations;
and
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments and any other Loan Document for the ratable benefit of
itself, the Issuing Lender and the Lenders by appropriate proceedings.

 

63



--------------------------------------------------------------------------------



 



7.04 Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent, the Issuing Lender, each Lender and
each Affiliate of a Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, the
Issuing Lender, such Lender or such Affiliate of a Lender to or for the credit
or the account of a Borrower against any and all of the obligations of such
Borrower or any other Borrower now or hereafter existing under this Agreement,
the Notes held by the Administrative Agent, the Issuing Lender or such Lender,
and the other Loan Documents, irrespective of whether or not the Administrative
Agent, the Issuing Lender, such Lender or such Affiliate of a Lender shall have
made any demand under this Agreement, such Notes, or such other Loan Documents,
and although such obligations may be unmatured. The Administrative Agent, the
Issuing Lender and each Lender (for itself and its Affiliates) agrees to
promptly notify the Borrower Representative after any such set-off and
application made by the Administrative Agent, the Issuing Lender, such Lender,
or such Affiliate of a Lender provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent, the Issuing Lender, each Lender and each Affiliate of
Lender under this Section 7.04 are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent, the Issuing Lender, such Lender or such Affiliate may have under the
other Loans Documents or under any applicable Legal Requirement.
7.05 Non-exclusivity of Remedies. No remedy conferred upon the Administrative
Agent, the Issuing Lender and the Lenders is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.
7.06 Application of Proceeds. From and during the continuance of any Event of
Default, any monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with any
Borrower which secures any of the Obligations, shall be applied in the following
order:
(a) First, to the payment of all amounts, including without limitation costs and
expenses incurred in connection with the collection of such proceeds and the
payment of any part of the Obligations, due to the Administrative Agent under
any of the expense reimbursement or indemnity provisions of this Agreement or
any other Loan Document, any Security Instrument or other collateral documents;
(b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit
and including any obligations of any Borrower or any Subsidiary of a Borrower
owing to any Swap Counterparty under any Interest Hedge Agreement or Hydrocarbon
Hedge Agreement; and

 

64



--------------------------------------------------------------------------------



 



(c) Third, the remainder, if any, to the Borrower Representative for the benefit
of the Borrowers and their respective Subsidiaries (and their respective
successors or assigns), or such other Person as may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
ARTICLE VIII
MULTIPLE BORROWERS
8.01 Obligations Joint and Several and Unconditional. The obligations of each
Borrower under this Agreement and the Notes are joint and several and absolute
and unconditional irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations of any other Borrower under this Agreement,
the Notes or any other Loan Document (collectively, the “Other Borrower
Obligations”), or any substitution, release or exchange of any other guarantee
of or security for any of the Other Borrower Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Article VIII that
the obligations of each Borrower hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not affect the liability of any Borrower under this Agreement, the Notes
or any other agreement referred to herein or therein:
(a) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Other Borrower Obligations
shall be extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be done or omitted;
(c) the maturity of any of the Other Borrower Obligations shall be accelerated,
or any of the Other Borrower Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement or the Notes or any
other Loan Document shall be waived or any other guarantee of any of the Other
Borrower Obligations or any security therefor shall be released or exchanged in
whole or in part or otherwise dealt with; or
(d) any lien or security interest granted to, or in favor of, the Administrative
Agent, the Issuing Lender or any Lender or Lenders as security for any of the
Other Borrower Obligations shall fail to be perfected.
Each Borrower hereby expressly waives, with respect to the Other Borrower
Obligations diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Issuing
Lender or any Lender exhaust any right, power or remedy or proceed against the
other Borrower under this Agreement or the Notes or any other Loan Document, or
against any other Person under any other guarantee of, or security for, any of
the Other Borrower Obligations.

 

65



--------------------------------------------------------------------------------



 



8.02 Reinstatement. The obligations of a Borrower under this Agreement, the
Notes or any other agreement or instrument referred to herein or therein, shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any other Borrower in respect of the Other Borrower
Obligations is rescinded or must be otherwise restored by any holder of any of
the Other Borrower Obligations, whether as a result of any proceedings in a
bankruptcy or reorganization or otherwise, and each Borrower agrees that it will
indemnify the Administrative Agent, the Issuing Lender and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees of counsel) incurred by the Administrative Agent or such Lender
in connection with such rescission or restoration.
8.03 Subrogation. Each Borrower hereby agrees that until the payment and
satisfaction in full of all Other Borrower Obligations, the expiration and
termination of this Agreement and the Commitments of the Lenders under this
Agreement, and the expiration or termination of all Letters of Credit, it shall
not exercise any right or remedy arising by reason of any performance by it of
any of its obligations hereunder, whether by subrogation or otherwise, against
the Other Borrower Obligations or any security for any of the Other Borrower
Obligations.
8.04 Remedies. Each Borrower agrees that, as between such Borrower and the
Lenders, the obligations of any other Borrower under this Agreement and the
Notes may be declared to be forthwith due and payable as provided in Article VII
hereof (and shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by such other Borrower) shall forthwith become due and
payable by such Borrower.
8.05 Limitation on Obligations. Notwithstanding any provision to the contrary
contained herein, in any of the Notes or any other Loan Document, to the extent
the joint obligations of the Borrowers would be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of
applicable state or federal law relating to fraudulent conveyances or transfers)
then the aggregate obligations of each Borrower hereunder and under the Notes
and all other agreements and instruments referred to herein or therein shall be
limited to the maximum amount that is permissible under applicable Legal
Requirement (whether federal or state and including, with limitation, any
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally).
8.06 Borrower Representative. Each Borrower hereby designates Contango as its
representative and agent on its behalf for the purposes of issuing Notices of
Borrowing, Notices of Conversion or Continuations, giving instructions with
respect to the disbursement of the proceeds of the Advances, selecting interest
rate options, requesting, extending, increasing Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Borrower Representative hereby accepts such appointment. Administrative Agent,
Issuing Lender and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower or Borrowers hereunder to
Borrower Representative on behalf of such Borrower or Borrowers. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

 

66



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
9.01 Authorization and Action. Each Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof and of the other Loan Documents, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement or any other Loan Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement, any other Loan Document, or applicable Legal
Requirement.
9.02 Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken (INCLUDING THE ADMINISTRATIVE AGENT’S OR SUCH RELATED PARTY’S OWN
NEGLIGENCE) by it or them under or in connection with this Agreement or the
other Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrowers), independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of any Borrower or any Subsidiary of a Borrower
or to inspect the Property (including the books and records) of any Borrower or
any Subsidiary of a Borrower; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate, or other instrument or writing
(which may be by facsimile or telex) believed by it to be genuine and signed or
sent by the proper party or parties.
9.03 The Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, any Borrower or any Subsidiary of a Borrower, and any
Person who may do business with or own securities of any Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.

 

67



--------------------------------------------------------------------------------



 



9.04 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on the Initial Financial Statements and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it shall, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
9.05 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY A BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S AND
THE ISSUING LENDER’S AND EACH OF THEIR RELATED PARTIES’ OWN NEGLIGENCE), AND
INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON SEEKING
INDEMNIFICATION. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES)
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY A BORROWER.

 

68



--------------------------------------------------------------------------------



 



9.06 Successor Administrative Agent and Issuing Lender. The Administrative Agent
or the Issuing Lender may resign at any time by giving written notice thereof to
the Lenders and the Borrower Representative and may be removed at any time with
or without cause by the Required Lenders upon receipt of written notice from the
Required Lenders to such effect. Upon receipt of notice of any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Lender with, if any Event of Default has not
occurred and is not continuing, the consent of the Borrower Representative,
which consent shall not be unreasonably withheld. If no successor Administrative
Agent or Issuing Lender shall have been so appointed by the Required Lenders
with the consent of the Borrower Representative, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s or Issuing
Lender’s giving of notice of resignation or the Required Lenders’ removal of the
retiring Administrative Agent or Issuing Lender, then the retiring
Administrative Agent or Issuing Lender may, on behalf of the Lenders and the
Borrowers, appoint a successor Administrative Agent or Issuing Lender, which
shall be, in the case of a successor agent, a commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000.00 and, in the case of the
Issuing Lender, a Lender. Upon the acceptance of any appointment as
Administrative Agent or Issuing Lender by a successor Administrative Agent or
Issuing Lender, such successor Administrative Agent or Issuing Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that the retiring Issuing Lender shall remain the Issuing Lender with respect to
any Letters of Credit outstanding on the effective date of its resignation or
removal and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit. After any retiring
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder as
Administrative Agent or Issuing Lender, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Issuing Lender under this Agreement and the other
Loan Documents.
9.07 Collateral Matters.
(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Instruments which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted pursuant
to the Security Instruments. The Administrative Agent is further authorized (but
not obligated) on behalf of the Secured Parties, without the necessity of any
notice to or further consent from the Secured Parties, from time to time, to
take any action in exigent circumstances as may be reasonably necessary to
preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirement.
(b) The Secured Parties irrevocably authorize the Administrative Agent to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (a) upon termination of all the Commitments, termination of all
Letters of Credit, and the payment in full of all outstanding Advances, Letter
of Credit Obligations and all other Obligations payable under this Agreement and
under any other Loan Document; (b) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted under
this Agreement or any other Loan Document; (c) constituting property in which
any Borrower or any Subsidiary of a Borrower owned no interest at the time the
Lien was granted or at any time thereafter; or (d) constituting property leased
to any Borrower or any Subsidiary of a Borrower under a lease which has expired
or has been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by such Borrower or
such Subsidiary to be, renewed or extended. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.07.

 

69



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Loan Document, nor consent to any departure
by any Borrower or any Subsidiary of a Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Borrowers, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that:
(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrowers, do any of the following: (i) increase the
Borrowing Base or the aggregate Commitments, (ii) postpone any date fixed for
any payment of principal of, or interest on, the Notes, (iii) waive any of the
conditions specified in Section 3.01, (iv) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder or under any other
Loan Document, (v) postpone any date fixed for any fees or other amounts (other
than principal and interest thereon) payable hereunder or extend the Maturity
Date or the Commitment Termination Date, (vi) change the percentage of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Loan Document, (vii) amend Section 2.11 or this
Section 10.01, (viii) amend the definition of “Required Lenders” or
“Obligations”, (ix) amend or waive compliance with Section 6.04(a), or
(x) release a material portion of the Collateral securing the Obligations,
except for releases of Collateral sold as permitted by this Agreement; and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Issuing Lender in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Issuing Lender, as the case may be, under this Agreement or any
other Loan Document; and
(c) no amendment may be made to Section 7.06 which has the effect of
subordinating the priority of the obligations owing to any Swap Counterparty or
the Cash Management Bank from the priority established for such obligations on
the date of this Agreement unless such amendment shall have the consent of, in
addition to the consent of the Required Lenders, the Swap Counterparty or Cash
Management Bank, as applicable, so affected.

 

70



--------------------------------------------------------------------------------



 



10.02 Notices, Etc.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: (i) if
to the Borrower Representative, to it at its address set forth in Schedule I,
(ii) if to the Administrative Agent, to it at its address set forth in
Schedule I, (iii) if to the Issuing Lender, to it at its address set forth in
Schedule I; and (iv) if to a Lender, to it at its address (or facsimile number)
set forth in its administrative questionnaire given to the Administrative Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), except that notices and communications to the Administrative Agent
or the Issuing Lender pursuant to Article II or Article IX shall not be
effective until received by the Administrative Agent or Issuing Lender. Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
10.03 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
10.04 Costs and Expenses. The Borrowers agree to pay within three Business Days
following demand, (a) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, and amendment of this
Agreement, the Notes and the other Loan Documents including, without limitation,
the reasonable and documented fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect to advising the Administrative Agent as to its
rights and responsibilities under this Agreement, and (b) all reasonable and
documented out-of-pocket costs and expenses, if any, of the Administrative
Agent, the Issuing Lender, and each Lender (including, without limitation,
reasonable and documented counsel fees and expenses of the Administrative Agent,
the Issuing Lender, and each Lender) in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Notes and the other Loan Documents.

 

71



--------------------------------------------------------------------------------



 



10.05 Binding Effect. Subject to Section 3.01(a), this Agreement shall become
effective when it shall have been executed by the Borrowers, the Administrative
Agent, and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, the Issuing Lender, and each
Lender and their respective successors and assigns, except that the Borrowers
shall not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Lender.
10.06 Lender Assignments and Participations.
(a) Assignments. Any Lender may assign to one or more banks or other entities
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Lender’s rights and obligations assigned under this Agreement and shall be an
equal percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $10,000,000 (or, if less, the amount of its remaining Commitments and
Advances in connection with an assignment of all such remaining Commitments and
Advances) and, with respect to amounts equal to $10,000,000 or greater, shall be
an integral multiple of $1,000,000 in excess thereof, (iii) the amount of the
Commitments and Advances held by an assignee, after giving effect to all such
assignments to such assignee, shall not be less than $10,000,000, (iv) each such
assignment shall be to an Eligible Assignee, (v) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption, together
with the Notes subject to such assignment, and (vi) each Eligible Assignee
(other than the Eligible Assignee of the Administrative Agent) shall pay to the
Administrative Agent a $5,000 administrative fee. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Assumption, which effective date shall be at least three Business
Days after the execution thereof, (A) the assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Assumption, have the
rights and obligations of a Lender hereunder and (B) such Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto).

 

72



--------------------------------------------------------------------------------



 



(b) Terms of Assignments. By executing and delivering an Assignment and
Assumption, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Assumption, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or any
Subsidiary of a Borrower or the performance or observance by any Borrower or any
Subsidiary of a Borrower of any of their respective obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Initial Financial Statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Assumption delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender,
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d) Procedures. Upon its receipt of an Assignment and Assumption executed by a
Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Assumption
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower
Representative. Within five Business Days after the Borrower Representative’s
receipt of such notice, the Borrowers shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes (A) a new Note to the
order of the Eligible Assignee in an amount equal to the Commitment assumed by
it pursuant to such Assignment and Assumption, and (B) if the applicable Lender
has retained any Commitment hereunder, a new Note to the order of such Lender in
an amount equal to the Commitment retained by it hereunder. Such new Notes shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the attached Exhibit C.

 

73



--------------------------------------------------------------------------------



 



(e) Participations.
(i) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, its participation interest in the Letter of Credit
Obligations, if any, and the Notes held by it); provided, however, that (A) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments to the Borrowers hereunder) shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (C) such Lender shall remain the holder of any such Notes
for all purposes of this Agreement, (D) the Borrowers, the Administrative Agent,
and the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (E) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of any Collateral, permitting the Borrowers or any
Subsidiary of a Borrower to enter into any merger or consolidation with or into
any other Person, postponement of any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, or
extensions of the Maturity Date or the Commitment Termination Date.
(ii) Subject to paragraph (iii) of this Section 10.06(e), each Borrower agrees
that each participant shall be entitled to the benefits of, and subject to the
requirements of, Section 2.12, Section 2.13 and Section 2.14 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 7.04 as though it were a
Lender, provided such participant agrees to be subject to Section 2.11 as though
it were a Lender.
(iii) A participant shall not be entitled to receive any greater payment under
Section 2.13 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Borrower’s prior written
consent. A participant that is not organized in the United States shall not be
entitled to the benefits of Section 2.14 unless the Borrowers are notified of
the participation sold to such participant and such participant agrees, for the
benefit of the Borrowers, to comply with Section 2.14(d), in which case
Section 2.14 shall be applied as if such participant had become a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section.
(iv) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note(s)) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

74



--------------------------------------------------------------------------------



 



10.07 Indemnification. EACH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
(AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY A BORROWER OR ANY OTHER BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
SUBSTANCES ON OR FROM ANY PROPERTY OWNED OR OPERATED BY SUCH BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO SUCH
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY SUCH BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. ALL AMOUNTS DUE UNDER THIS
SECTION 10.07 SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.
THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING LENDER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.
10.08 No Consequential Damages. The parties to this Agreement agree not to
assert any claim against any other party to this Agreement or any other Loan
Document, any Affiliates of the foregoing, or any of their respective directors,
officers, employees, attorneys, agents, and advisers, on any theory of
liability, for special, indirect, consequential, or punitive damages arising out
of or otherwise relating to the Loan Documents.

 

75



--------------------------------------------------------------------------------



 



10.09 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
10.10 Survival of Representations, Etc. All representations and warranties
contained in this Agreement or made in writing by or on behalf of the Borrowers
in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrowers provided for in Section 2.12,
Section 2.13, Section 2.14(c), Section 10.04, and Section 10.07 and all of the
obligations of the Lenders in Section 9.05 shall survive any termination of this
Agreement and repayment in full of the Obligations.
10.11 Severability. In case one or more provisions of this Agreement or the
other Loan Documents shall be invalid, illegal or unenforceable in any respect
under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
10.12 Business Loans. Each Borrower warrants and represents that the Loans
evidenced by the Notes are and shall be for business, commercial, investment, or
other similar purposes and not primarily for personal, family, household, or
agricultural use, as such terms are used in Chapter One (“Chapter One”) of the
Texas Credit Code. At all such times, if any, as Chapter One shall establish a
Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling” (as such
term is defined in Chapter One) from time to time in effect.
10.13 Governing Law. This Agreement, the Notes and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas. Without limiting the intent of the parties set forth above,
(a) Chapter 346 of the Texas Finance Code, as amended (relating to revolving
loans and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art.
5069, Ch. 15)), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting the amount of interest payable for its account,
such Lender shall utilize the indicated (weekly) rate ceiling from time to time
in effect. Each Letter of Credit shall be governed by either the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500 (2006 version) or the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 600 (and any
subsequent revisions thereof approved by a Congress of the International Chamber
of Commerce and adhered to by the Issuing Lender).
10.14 Submission to Jurisdiction. Each Borrower hereby irrevocably submits to
the jurisdiction of any Texas state or federal court sitting in Dallas, Texas in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, and each Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. Each Borrower hereby unconditionally and irrevocably waives, to the
fullest extent it may effectively do so, any right it may have to the defense of
an inconvenient forum to the maintenance of such action or proceeding. Each
Borrower hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to such Borrower at its
address set forth in this Agreement. Each Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section 10.14 shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against any Borrower or any
Property of any Borrower in the courts of any other jurisdiction.

 

76



--------------------------------------------------------------------------------



 



10.15 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Legal Requirement or by any subpoena or similar legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.15, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.15 or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Borrower. For purposes of this
Section 10.15, “Information” means all information received from a Borrower or
any of Subsidiary of a Borrower relating to any such Person or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any such Person. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.

 

77



--------------------------------------------------------------------------------



 



10.16 .WAIVER OF JURY TRIAL. EACH BORROWER, THE LENDERS, THE ISSUING LENDER AND
THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY
AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
10.17 USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Issuing Lender (for itself and not on behalf of any
Lender) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender, Issuing Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.
10.18 Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Credit Agreement. All rights, benefits, indebtedness,
interest, liabilities and obligations of the parties to the Original Credit
Agreement are hereby amended, restated and superseded in their entirety
according to the terms and provisions set forth herein. All “Obligations” under
the Original Credit Agreement, including without limitation (a) the Debt
outstanding under the Original Credit Agreement and the Loan Documents (as
defined in the Original Credit Agreement; together with the Original Credit
Agreement, the “Existing Loan Documents) and all accrued and unpaid interest
thereon and (b) all accrued and unpaid fees under the Existing Loan Documents,
are hereby renewed by this Agreement and shall, from and after the Effective
Date, be governed by this Agreement and the other Existing Loan Documents (other
than such Existing Loan Documents that are being replaced as of the Effective
Date with such amended and restated Loan Documents described in this Agreement).
Effective as of the Effective Date, all references to the Loan Agreement in any
other Loan Document shall refer to this Agreement and all references to terms
defined in the Loan Agreement shall refer to such terms as defined in this
Agreement. The other Existing Loan Documents and the existing Liens and security
interests in the Collateral granted in the Original Credit Agreement and such
other Existing Loan Documents are hereby continued and remain in full force and
effect. This Agreement shall not result in or constitute a waiver of any Default
or Event of Default under the Original Credit Agreement or a release, discharge
or forgiveness of any amount payable pursuant to the Original Credit Agreement,
which such amounts are payable pursuant to the terms of this Agreement. Each
Borrower hereby acknowledges, warrants, represents and agrees that this
Agreement is not intended to be, and shall not be deemed or construed to be, a
novation or release of the Existing Loan Documents. All Schedules attached to
the Original Credit Agreement are hereby replaced by the Schedules attached to
this Agreement.

 

78



--------------------------------------------------------------------------------



 



10.19 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED
IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank. Signature page follows.]

 

79



--------------------------------------------------------------------------------



 



EXECUTED as of the date first above written.

            BORROWERS:

CONTANGO OIL & GAS COMPANY
      By:   /s/ Kenneth R. Peak         Name:   Kenneth R. Peak        Title:  
Chairman and Chief Executive Officer        CONTANGO ENERGY COMPANY
      By:   /s/ Kenneth R. Peak         Name:   Kenneth R. Peak        Title:  
Chairman and Chief Executive Officer        CONTANGO OPERATORS, INC.
      By:   /s/ Kenneth R. Peak         Name:   Kenneth R. Peak        Title:  
Chairman and Chief Executive Officer   

Signature Page to Amended and
Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

GUARANTY BANK
      By:   /s/ Kelly L. Elmore III         Kelly L. Elmore III        Senior
Vice President   

Signature Page to Amended and
Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
BORROWERS, ADMINISTRATIVE AGENT, AND LENDER INFORMATION

     
Borrowers:
   
 
   
Contango Oil & Gas Company
  3700 Buffalo Speedway
 
  Suite 960
 
  Houston, Texas 77098
 
  Attention: Mr. Kenneth R. Peak
 
   
Contango Energy Company
  3700 Buffalo Speedway
 
  Suite 960
 
  Houston, Texas 77098
 
  Attention: Mr. Kenneth R. Peak
 
   
Contango Operators, Inc.
  3700 Buffalo Speedway
 
  Suite 960
 
  Houston, Texas 77098
 
  Attention: Mr. Kenneth R. Peak
 
   
Administrative Agent/Issuing Lender:
   
 
   
Guaranty Bank
  8333 Douglas Avenue
 
  10th Floor
 
  Dallas, Texas 75225
 
  Facsimile: 214.360.3463
 
  Attention: Mr. John Clark

Commitments

          Lenders:   Commitments:  
Guaranty Bank
  $ 50,000,000.00  
Total:
  $ 50,000,000.00  

Schedule I
Borrower, Administrative Agent, and Lender Information

 

 